REPUBLICA DE BOLIVIA

CONTRATO DE, OPERACION

ENTRE

YVACIMIENTOS PETROLIFEROS
FISCALES BOLIVIANOS,

TOTAI, E&P BOLIVIF,

TECPETROL DE BOLIVIA S.A. _ h
JOR NOTARIO DE GOBIERNO

Hoe] registro de lserituras Publicas que corren a su cargo, sirvase insertar un Contrato de Operacién
para et Area de’ Cantrato correspandiente al Bloque tpatt, ubicade en los Departamentos de
Chuquisaca ¥ Santa Criz, sujcto a Ins siguicntes rminos y condiviones:

CLAUSULA 1.
PARTES CONTRATANTES

De una Parte YACIMIRNTOS PETROLIFEROS PISCALES
ROLIVIANOS {en Io sucesive “YPFB"), na empresa pliblica creada por Decreto Supremo de 21 de
diciembre de 1936: can domicilio en la ciudad de La Paz y de otra Parte TOTAL R&P ROLTVIE
S.A., con domicilio social en 2 Place de la Coupola, ba Défense 6, 92400 Courhevoic, una campariia
vonstituida de acuerdo a las leyes de Francia, que cuenta eon una sucursal écbieimente repisirada y
con personeria juridica aprobada en Bolivia por FENDEMPRESA bajo la Matricnta de Comercio
No, 06013942, de fecha 21 de noviembre de 1996, y que tiene demicilio Jegal en Ta ciudad de Sania
Cruz de Ja Sierra (en lo sucesive “TOTAT. P BOLIVIE Sucursal Bolivia’); y TUCPETROL DE.
BOLIVIA 8.4. una compafiia eon ja de scucrdo a las leyes de Bolivia, ragistrida y con
persaneria juridiea aprobada en Bolivia por FUNDEMPRESA bajo la Matricula de Comercio No,
00013424, de fecha 25 de agasto de 2005. ¥ que tiene domicilio legal en la ciudad de 1a Paz (en lo
sucesive “TECPETROL. DE BOLIVIA S.A.. ¥ conjuntamenie con TOTAL, E&P BOLEVIE
Sucursal Boliviu, cl “Titulac* o Jas presas Parlicipantes”). YRPPR y el Titmlar pedsin
dpormnanente ser designades en forma individual como una “Parle” y en forma conjunta como fas
“Parles™.

12 Participacign de tas Empresas Participantes, Los porcentajes de
participacién de las Empresas Participantes son los siguientes:

| EMPRESA PARTICIPANTE. Poreentajes de
Participacién
TOTAL E&P BOLIVIG Sucursal Baltyia, 80%
TECPEIROL DE BOLIVIA S.A. 20%

1.3 Responsahilidud Solidaria, Cada una de las Empresas Parlicipantes sera
solidariamente responsable [rente a YPFR def cumpliriemo de todas y cada una de las abligaciones
lar con forme a este Contrato.

1.4 — Operador. TOTAL E&P BOLIVIE Sucursal Bolivia ha sido designada
por las Fanpresas Participantes como el Operador bajo este Contrala, quicn debers cumplir con Jas
sbligaciones del Timlar conlprme a este Contrato cn nombre y idn de cada una de las
Empresas Participantes frente a YPFR, en el entendido de que cl incumplimiento del Operador no
relevard ni liberaré a ninguna de tas Fmpresas Participantes de su responsabilidad solidaria ames
prevista, Jas Finpresas Participanies padrén cambiar al Operador y sl Operacer podré renunciar 4
su condicisn de Operador, previo consentimicnta por escrito de YPPR. En casa de que YPFR
negara dicho consentimiento, lo hard de forma ju i:

15 Revyocatoria de Operadores. SI ef Gperador no hia cumplido con sus
obligaciones de manera consistente con las Pricticus Prudentes de ta Industria, YPFB podra, por
medio de notificacidn escrita al Opetador y a las Empresas Participanies, solicitar nn eperador
alterna de eatre las Empresas Participantes, Dentro de los sesenla (60) dias siguienles 4 la entreza
de dicha nolifieacisn, el Titular deberé neminar a iin aueye operador para le aprobavién de YPFR,
que no podra ser negade injustificadamente. El Operadar sera reemplazade centro de un perindo de
ciento ochenta (180) Dias después del consentimiento de YPTR.

YPPTS celebra el presente Contato con Tas impresas Participates de conformidad
con el Articulo 199 de la Constitucién Politica eel Estado, ki fey de Midrocarburos No, 358
promuljrada el 17 de maye de 2008 y publicada el 19 de mayo de 2005, asi cain el Decreto
Supreme 28704, promulgado y publicade cl 1° de mayo de 2006. EI presente Cantrato sera
aulorizada y aprobado por el Poder Legislative conforme al Article 59, numeral (5) de fa
Conslitueién Politica del Estado,

CLAUSELA 3.
DEBINICIONES E INTERPRETACION

Definiciongs. Sc establecen las siguicntes cefiniciones para los efectos del

presente Contrato:

“Abandono” sienifica todas las actividades de abandona, incluyendo ain limitacion
cl taponamienta y abandona de pozos, cl desmontaje y retiro de plantas ¢ instalacianes y 1a
s ulilizados para Operaciones Petroleras de conZormidad con lay eyes

restauracién de los si
Aplicables y las Practicas Prudentes de la Industria,

scrila cHlre
de acuerdo a

“Acuertlo de Entrega de Gas Natar wnifica in acuerdo a ser si
YPEB ¥ el Titular por el cual cl Titiar se obliga a entregar ¥ YPFB se obliga a recih’
Jas Contritas de Comerciatizacién que YPTR haya suserito con los corapradores.

“Afiliads ifica. en relacién con cualquier Persona. caalynicr otra Persona que
gjerza Control directa o indirceramente, que esté sujeta al Control par dicha Persona, o que se
eneneatre bajo ef Control comin de dicha Persana.

“Adio Calendario” 0 “Ato” significa 2 pevioda de doee {12) Meses que comienza
el primer dia de enero y¥ que termina el nhime cla de diciembre de acuerdo al dlarin Ciregoriana.

‘Ailo de Contraio™ significa un perincda cle doce (12) meses consecutivas, cantado
a partir de la Fecha Eleetiva o a partir de fa fecha cle cualquier aniversatia del miso.

“Area del Contrato” siznilice $a superficie y ef subsuclo correspondiente, en los
cuales cl Vitular esta autozizade. en los térmings y condiciones establecidos en este Contrata, a
llevar a cabo Opcraciones Petroleras. cuya ubicacidn, delimitacian y especificaciones se indican en
el Anexe A, area que podni ser modificada conforme a este Contrato y las Leyes Aplicables.

“Avea de Explotacién” significa la porcién del Area def Contrato definida en el
Antleulo 39 de Ja Ley de Hidrocarburos y en el Plan de Desarrollo respective. » /

2.
sArea de Retencién™ significa la porcidn del Arca del Contriia definida en el
Articnia 40 de la Ley de (idracarhuros, en el entendicle de que las Areas de Retencién exislentes en
Ia Fecha Efecliva estan indicadas cn el Ancxo A.

“Boll

ana” a “Bs” signilica la moneda de curso legal de la Repiiblica,

“Campo” significa cl area debajo de la cual ‘ten uno © mis reserverins de

Hicroearburos en una o nis formaciones en la misma estructura o entidil geoligica.

“Caso Fortuita o Fuerza Mayor™ significa todo acontceimicnio humane « nataral,
de cardeter imprevisible y si previsible inevitable, que impida directa a inditeetamente, parcial o
totalmenle, ¢} cumpliniente de las obligaciones de cada una de Las Partes ba‘o el presente Comtrato ¥
que no eslé bajo control, ne Ie hiya side posible superar y no sea resultado de alguna culpa o
negligencia de la Parte afectada, Sujclo al cumplimicnta de las condiciones antes estipuladas, ¢
Fortuita @ Frerza Mayor incluiré en forma cauneiativa mas no limitativa las siguientes hechos o
actos que impidan el cumplimienta de ta Parte afectada de sus obligaciones «lcrivadas del presente
Contrato: lendmenos de Ja naturaleza tales came farmentas, inundaciones, deslaves, relampagos y
lerremotos; incendios; actos de guerra (declarada o 10); disturbios civiles, matines, insurrecciones,
saholajes y terrorisma: desastres de transportacidny: y hnelgas u otras disputas labarales que na sean
hor motive de incumplimiento de algtin contrato laberal por parle de ia parte afectada., Queda
expresamente entendido que Caso Kortuito o Puerza Mayor nn inchiitd dificultad ccanémica o
cambio en fas condiciones de mercado,

23s0

Coniraio™ significa el presente Contrato de Operacidn, incluyende todos los
Anexas que se adjuntan al mismo (os cuales constituyen parte integral de este Contruto). asi como
todas [as modificacianes o eamiendas gue se hagan al mismo de conformidad con sus Weminos.

“Coutrato de Comerecislizacidn” significa las contvatos de venta de fos
Hidlrocarburos Netos que serdn suseritos entre YPFR y in comprador, en los que se determina cl
precio de venta, pliczos, condiciones de entrega de los [idrocarburas, entre alros.

“Control” significa cl poder para dirigir, administrar 6 dictar la gestion de
politicas de adminisuacidn de una persona furidiea, mediante a) la titularidad directa o indirecta de
niais del 50% del capital, b) la titularidad direcla o indirecta de més cel 50% de los derechos de voto
y ¢} el derecho directo 0 indirect de designar mds de ta mitad de los miembros ée la junta direetiva
© del consejo de adiminisiracitn. “Controla”, “esta Controlada por* y demits (érminas similares
deberén ser interpretados de forma congruenic.

“Cosios™ significa todos los costos. inversiones, gastos y obligaciones de las
Petrol incluyende fos relacionados con Operaciones de Explaracién, Operaciones
de Evaluacién, Operaciones de Nesarrallo, Operaciones de Explolacién y Abandeno,

“Costas Reenperables™ significa todos los Costos incurridos ¥ reportados par el
Titular y que hayan sido aprobados por YPFB conJorme al Provedimiento Financiers y Contable.

“Cuenta de Abandono” icndré el significado establecicda en la Clausula 24.5,

“Di

significa um dia calendario,

“Dia HAbII” signtfica las Dias lunes, manes. miércoles, jueves o viernes, excepla
cuando sea om Dia feriado de acuerdo con la legislacién de la Reptiblica. y f

3.
*Pacumentos Téenicos” significa todos Jos estudios, repartes. hojas de citeule y
bases de datos relativas al Area del Contrato o a la pwestacién de los servicios objeto del presente
Contrala,

“Délares” 0 “USS" significa délares de los Pstacdos Unidos de América.

iS CN que se stbdividen los Perlodas de Exploracién

significa las el
seen lo estipulade en ta Cléasula 6.

“Fecha Rfectiva’ significa la fecha determinada de conformidad con la Clausula 5,

tia Banearia” significa una carta de erédie incondicional. trrevecahle y
¢jecutable a su sola presentaciin, emilida a faver de YPIB por un banco con ana calificacién
credili¢ia de A- (o cquivalente). cmitica por una agencia calificacora independiente «le prestigio
imernacional, que de acuerdo con la Clausula 18.2 garantiza el cumplimiento ce las UTEs aplicables
ala Vase correspandiene, garantia que debext (amar la forma especiticada en ef Anexo 13.

“Garantia de Cumpl nto” significa Ja wiu'antia de eumplimicnto del Contrate ¥
de las ohligaciones de las Empresas Participanies baja el Contrato adjunta en el Anexo C. que sera
otorgada por fa tiltima cisa matriz de cada una de las Empresas Participanies.

ras Natural” significa los |[ideocarburas. con predominis de metano. que on
condiciones normalizadas «le presidn y temperatura se presentan en La naturaleza en estado jzascaso,

“Hidrocarhar ‘ignifiea las compuestos de carbon ¢ hidrdgeno, ineluyende los
elementos asociados, que se presentan co la naturaleza. ya sea en el suela o cn cd subsuclo.
eualqyuidea sea su estade fisica, que canlerman el Gas Natural. Petrdlee y sus productos derivadas,

“Widrocarburas de Tnsumo” significa los Tlidrocarburos utilizadas cama
combustible en las Opsraciones Pairaleras, quemados, venteados 0 reinyvetados al yacimiento, en la
miner y cantidades aprobadas por el Ministerio, Hidrocarburos que serin controlados y cerifi
por YPFB.

“Llidroearburos Netos” signiltea los Hlidrocarburos Producides menos los
Hidrocarburos ce [nsume, y que seran recibidos por YP en cl Punto ce Piscalizacion, les cuales
seraén controlados ¥ dos por YPEB de acuerdo a lo establecida en la Ley de Hidrocarburos ¥
cl presente Contato,

“Hidroeayburos Producidos” mica ef volumen total de Midrocarburos
extraidos por el Titular en boea de paze, en el Area del Contrate,

“IDH” significa el [mpucsto Direcio a los Hidrocarburos aplicable b
Hlidrocarbures y su reglamento,

jo fa Ley de

“Ley de Hidrocarburod” §\
mayo de 2003, seutin la misma s

janiica la Ley de Hidroearbiras No. 3038 del 17 de
4 modificada, o cualcuier Jey que la sustiluysi,

“Leyes Aplicables” significa la Constiucién Polities del Estado, las leyes,
reglamentas, clecretos. sentenciaxy constiluctonales con efectos erga omnes, resoluciones
administrativas y demas normas de enalquier tipo promulgadas por cualquier auloridad competente
en ki Repiiblica y que se encuentren en vigor en el momento de que se trate, +

a4.
“Materiales” significa todos fos materiales, maguinarias. equipos, ‘lerramientas,
repuestas. arliculas, suministros y oiros, udqniridos, suministzados, arrendados a pascidos de
ra forma pa ‘AcIGN en las Operaciones Petraleras,

“Mes” significa un mes calendaria.

“Ministerio” significa el Ministerio de Hidrocarburos y Energia de la Repablica o
cualquier olro Nombre que éste adope,

“Operaciones ce Desarrollo” signilica todas las actividades Hevatlas a cabo de
conformidad con un Plan de Desarrollo para desarallar an Campo que ha sida dectarado
comercialmente explotable, inchayendo. sin fimitacidn, las actividades relacionadas com: fa
perforacidn, protundizacion y terminacién de Povos: prayectos de recuperacién primaria, secundaria
¥ mejorada, asi como mantenimicnto de presién, la ingenierla, construcciin y ercecidn o tendide de
instalaciones © plantas de produceién ¢incluyenda, sin limitacisn: separade COMPLESONS;
generadores; bombas y anques, Hincas de recoleecién, ductas y todas fas instalacianes que se
requ can instaladas para la produccién, manleniiniento de presién, traianiento, almaccnamicnio
y Wansporte de Hidrocarbnros hasta fa corexidén con un sistema de ‘lransporte); la adqu Any
pracura de todos los Materiales qe pnedan ser requerisias 9 conyenientes para las actividades
anteriormonte indicadas: y todas las operaciones anxiliares y actividades requeridas o convenientes,
para anuimizar la conduccién o resultado de las aclividades anteriorniente indicadas.

“Operaciones de Evaluacién™ significa todas las actividades Ilevadas a cabo para
evaluar les Hmites y fa capacidad de produccidn de un Campa, ineluyende, sin limitacién: estudias
geologicos y geofisicns: perforacién de Pozns para evaluacion; estudios de reservas y otros estudios
(incluyendo los reportes y esludios a que sc reficre la Cl4usula 6.17): y todas las operaciones
anxiliates y actividades requeridas 6 convenientes para aplimizar la conduceién o resultade de las
actividades anteriormente indlicacas.

“Operaci

nes de Explorncién™ significa todas las actividades conducidas con
iras a descubrir Hidrocarhuras, inclnyende, sin limitacién: todos los cstudias y actividades
lopogralicos, hidrogrificos. gcolégicos, acrolotegrameiricas, grayimetricas, magnetometricos,
sismoldgicos, genquimicos y oiros estudios y actividades (incluyendo imerpretacianes, andlisis y
estidios relacionados) que tengan eemo objeto Ja investigacién debajo de la superficie para la
ubicacién adecuada de los Pozos: la perforacidn, equipamicnto y prucha de Povos; la adquisicién ¥
pracura «de todos los Materiales requeridos 9 conyenientes paira “evar a cabo las actividades
anteriores; y odes las aperiiianes auxiliares ¥ actividades requeridas 0 conyenientes para optimizar
la conduecidn y los resultados de las actividades antes indicadas.

“Opcraciones de Explotacidn” significa locas las aclividades llevadas a cabo bajo
ol presente Cantrala para la operacién y mantenimiento de la produceién de un Campo, ineliyencdo
de forma cnunciativa ¥ ne limitativa, la perloraciin de Pozos de desareallo y de prodnecién, tendido
de lineas de rceoleccién, construccién ¢ instalacién de plantas de almacenaje, de procesamiento y
separacidn de liquidos y licuables, de recuperacién primaria, secundaria y majorada y toda atra
ectividad en el suclo y el subsuek de Lala produeeiin, separacién, procesamieanto, compreston
y¥ almacenamiento de Uidrocarburas,

“Operaciones Peiral todas las Operaciones de Exploracién,
Operaviones de Evatuacién, Operaciones de Desarrollo, Operaciones de Explotacién y Abandona
que se Ileven a cabo confarme a este Contrato.

“Operador™ siznifiea TOTAL E&T BOLIVIE, Sucursal Bolivia. que ha side
designado por las Empresas Participantes, con la aprobacidn de YPPR, para Nevar a cabo las
QOperaciones Petvoleras canforme a esie Contrata.

“Partes® significa YPFR y las Empresas Participantes.

*Periodo de Exptoraciéa” si:
mM, Semin lo establecide cn la Cidusul,

nifica ef perindo para Mevar a cabo Operaciones de
6

“Periodo de Retencién™ significa cl plazo durante el cual el Titular eieree el
derecho de retencién de canformidad con el Articulo 40 de la Ley de Hidracarhuras

“Persona” significa cualquier persona natural o juridica.

“Peirdéleo” nifica los Hidrocarburos que en condicianes normalizadas de
femperalura y presién se presentan en estado Ifquido, asi como la gasolina natural y los
Uidrocarburos | iquides que se obtionen en los procesos de separaciéi del gas.

“Plan dle Desarrollo” signilica fa preggramacisn de actividades a ser gjecitadas por
ef ‘Titular despucs de la Dx otia de Comereialidad, para asegmrar la eficiente y econdmica
explotaciin de un Campo en el Arca del Cantata,

“Poxa nifien enalquier apertura cfectuada en el suelo mediante perforacién o
cualquier otra forma con cl propasita de descubrir o exiraer Hidrocarburas, para inyeclar cualquier
sustancia 0 para obtener datos relacionados con in yacimicnto.

“Practicas Prudentes de Ja Industria” significan las practicas. riétodas,
esténdares y procedimientos generalinente aceptados y acatados por operadores priclentes, habiles,
diligentes y con experiencia on materia de la explore de Midrocarburos

¥ gue cn el momenta en cueslidm, cn cl cjercicio de un juicio razonable y a la tux de Ios hechos

conocidos al momento de tomar una decisidn, se eonsiderarfa que obtendrian los resultadeas y
finalidades plancadas, maximizando los bereficies coonfmicns de la explotacién de les yacimientos:
eentra del Area del Contraia.

“Presupuesto" significa ina estimacitn de Costos de todas las partidas meluidas
enon Programa de Trabajo preparado en apeyxo al Proced:imicnio Pinanciero ¥ Contable e
jneluyendo come iminime el desglose de las partidas presupuiestarias eorrespondicntes a Pozos.
instalaciones, eslindios, sismica, gaslos generales y acdministrativos y Abandon.

“Procedimiento Financiers y Contable™ significa el procedimienta
Conable estipuleda en el Anexe D.

inmeiern y

“Pradnecién Comercial Regular” significa la produceian reyular y soster
cualquier Campo, después de tomar en cuenta toekis los Factores financicros y operacionales.
que serin propuestos por cl Titular en el Plan de Desarrafo sujcto ala aprobacisn de YPTB.

“Programa de Trubajo™ significa un programa pormenorizade de las Qperaciones
Petroleras propuestas por cl Titnlar y de los tiempes requeridos para cada categoria de Operaciones
Petrolcras, gue esl’ sujcie a la aprobacidan de YPER.

-6-
“Programa Minimo de Exploracién” significa cl volumen minime de trabajo que
el Titular esta obligato a llevar a cabo en cada Fase del Periode Inicial de Exploracin o del Perfoda.
Adicional de Exploracian, de acuerdo con la Clausula 6.7 y ef Anexe E.

signade por YPPB, donde st
en lo establece la Ley de Hidrocarburos y el

“Panto de Fiscali:
nedirin y verificardn fos Hidrocarburos Netos
preseite Contr

ad la Repiihlica de Betivia,

“Rectribu * significa ef page al Titular de las Costos Recuperables
dad calculades en funcidn del valor de los Hidrocarbures Netos entregados en cl Punto de
izaciin de acuerdo a fo blevido en cl presente Contrato.

s Petrolero: nifica los servicins de ingenicria, consiruccién,

perforacién, adquisicion sismica y apoyo logistico a las Operaciones Petraleras,

“Subcontratistas” significa aquellas Persons que lleven a caho QOperaciones
asolicilud y por cuenta de] Tilular conforme a la Clausula 16,

Petroler

“Trimestre” significa cualquicr perindo de tres (3) Meses Naturales que comience
ul 8 de enero, Hele abril, 1° de julia 0 1" dle petubre de cualquier Afio.

“Unidad de Segaimicnto y Control significa la unidad supervisora de la
gjecucidn de las Operaciones Potroleras, que ser nombrada por fas Partes en sujecién a la Ley de
[idrocarbnros, sus reglamentos ¥ la Clausula 25.

“UTEs” o “Unidades de ‘Frabajo”, significa fas obligacienes de trabajo, y su
equivalencia en dinero, que el Titular dehera ejecutar durante el Perioda Inicial de Fxplorackin y

ducante el Perlade Adicional de Exploracion (de haberly}, canforme a lo dispuesto en la Clausiila 6.

“Otilidad” significa la parte de tz Retribucién que YPPR pagara al Titular de
confomidad con la Clansula 13.2 y cl Ancxo F dal presente Convato,

a ef valor vemanente de los I Tidrocarbnras Nets,
Participaciones, vin lo dlispneste por la Ley de

“Valor Remanente” sign
gar cl IDM, las Regalias

después de pa:
Hidrocarbures,

3.2 Otras Definisiones. Todos Ios demas términos utilizados en el presente
Contrato y definidos en ta Ley de Hidrocarburos tendran el significado atribuide a los mismos en la
Ley de Hidrocarburos.

3.3 Singular y Mural. Los términos definidas en la Clansula 3. podein ser
utilizados en el presente Contrate tanto en el singular coma en el plura’,

34 Encabezados_y Relerenci Los encabzzados de las

preseme Contrato han sida insenados unigamente pura propisilos de referencia v no al
interpretaciin del mismo. Toda referencia en el presente Contralo a “Cldéusulas™ 9 “Anexos” se
entendera camo referencia a las Cléusulas y Anexos del presente Contrato, salvo que se indique lo

contrario, 4 1

CLAUSULA 4,
OBIETO DEL CONTRATO

4.1 Objeto. Ll presente Cantata de Operuciéw tiene por objeto a
por parte del Tilular de toclas Jas Operaciones Pelroleras dente del Area del Contrato, a su exclusiva
euena y riesgo. de conformidaed con lo establecide pur ta Ley de lTidrocarburos y los atrminos ¥
concliciones de] presente Conteala, a» cambie de recibir de YPVB la Rewibucién del Titular. Para este
fin, el Tilular cubriré todos los Castos y proveerd todo el persanal, tecnologia. instalaciones,
Materiales ¥ capital necesatins para fa realizacion de fas Operaciones Peiroleras, YPFB no asumirt
ningan riesgo ni respensahilidad con respecto a las Gperacianes Petraleras a los resultados de las
mismas.

4,2 No Otorgamicnto de la Propiedad. Este Contrale no eonfiere ai Titular
on ningtin momento niagtin dereche de prapiedad sobre los yacimientas de idrocarburas, los cuales
san y permanecerdn en todo momento en propiedad del Estado. Asimisma, este Concrato no
confiere al Titmlar cn ningtin memeria ningiin derecho de propiedad sohre fos Hidrocarburas
Producidos, los culos seria y permaneceriin en propicdad de YPFL.

adel Conirate, Para los cfectos de este Contrato ol area del Contato camprende:
Denominacidn del Avea: (pati.
Ubicacién del Area: Zona 20
Departamento(s): Santa Cruz. de la Sierra y Chuquisaca
Superficie Talal: Pareelas 24.55 - Hectdreas: 61,375,010
Zoua: Tradicional

Segiin se indica con més detalle en el Aneso A, BI Arca del Contratn podri ser maditicaca
confarme a este Contrata ¥ las Leyes Aplicables,

CLAUSULA 5.
PLAZ.O DEL CONTRATO

1 Fecha Efectivs, sie Contrate entrara en vig es ale su
aprabaciém por parle del Poder Legislative, en fa fecha dle protocolizacién ante Notario de Gohierno
(la“Pecha Edectiva”).

§.2 Blaze. FE) plazo del presence Contrate es de treinta y un (31) Afios de
Conlrato, computables a partir de la Fecha Flectiva, salve que sea terminado anticipadamente de
acuerds can lo estabiecido en el presente Contrats,

CLAUSULA 6.
PERIODG DE EXPLORACION

6.1 Period Inicial de Exploracién, Fi Periade (nicial de Exploracién tendra
fa duracion espucificada cn ch Anexo Ey se subdividira en las Fases indieadas en dicho Anexo E. ¢

“Re
$12 Perigde Adligional dle Exploracién. En los casos que correspandiera dia

aplicacion del Arileule 37 de la Ley de Tlidrocarbury mn perjnicia de lo estalleside en el referido
Articulo. YPFR y el Titular podran acordar la duracién del Perioda Adicional de Exploracién, las
Pases en las cuales cl mismo se subelividird, asi camo fas UTEs y los veltimenes de trabajo a ser
ejecutadles en cada Fase del Peviodo Adicioral de Exploracidn, 1:1 Perindo Adicional de Explora
aplicable a eiertas partes del Arca del Contrato esta indicada en él Anexo F,

6.3 Renuncia_y Devolucién de Areas, 1:1 ‘Vilar podria remimeciar a sus
derechos can respeclo a cualquier porcién def Area del Contrato que se cnenentee a el Perieda de
Explonicién mediante notificaeién por escrite a YPFA can sesenta (60) Dias de imticipacin,
siompre y cuando el ‘Cinlar haya cumplido hasta ese momento con sis correspondicntes
ebligaciones bajo este Contrate, Al finalizar cada Fase del Periodo de Exploracién el Titular lewaré
a cabo la renuncia y devalucién de iireas de acuerdo con los Articulos 36 y 37 de la Ley de
Hidravarbiras y con el regfaments cartespondiente.

6 Retencién de Campos. Si ef ‘litular efectiia un deseubrimionto de ume 0
mis Campos que no pucdan ser declarados comerciales por las c: s osiablecidas en Ja Ley de
Hidracarhuras, el Titular podra relener el Campo por un plazo que sera fijado por YPFR, el cual sera
en su caso reconducide si subsisten Is causas que motivaron su declarneidn, de acuerde con las
condiciones especificas de tal Campa y cue en ningtin eiasa implicari una prorraga del plazo
estipilada en la ClAusnia 5.2. Durante el Periodo de Retencién en cuestidn. el ‘Titular debers
cumplir con lo cstablecide en cl vegdamnenta respective. 1:1 Perfodo de Retencidn aplicable a cierlas
partes del Area del Contrato esta indicado cn cl Anexo BE.

a5 Programs tle Trabajo _y  Presupucsts para Opecraciones de

Exploracién. Durante ef Perioda de Explaracitn. el ‘litular deberd presemtar a YPFB para su
aprobacién los Programas de Trahajo y Presupuestas anunles, los cuales daberdn ineluir las
obligaciones relativas a Ins UTEs de acuerdo con lo estipulads on esta Cliusula 6. El Programa de
‘Trabajo y Presupacsto para c) primer Ato del Contrato debera ser presentaco denira de las noventa
i ala Fecha I:feeti Jos Programas de Trabajo y Presupuestos para [ns Afios:

(90) Dias siguients
siguienles serin presenlados por cl ‘Vitelar a YPEB, para su aprobacién, de conformidad con e]
procedimicnto establecida en cl Anexo BD. Como resultado de los avances de tos trabajos de
explaracian, al Tilular podri realizar cambios al Programa de Trabajo y Presupuesio aprobados.
siempre que cuente con la aprobacidn previa i dichas cambios nox parle de YPVB. YPEB cmitird su
aprobacién o no al Programa de ‘Trabajo y c] correspondiente Presupuesto, asi como a eualquicr
ennbia propueste a los misnos por el Titular, en ua plaza de 30 Dias contados a parlir de. Dia en
que reciba el Programa de Trabajo y Presupucsto ¢ los cambios prapiestos. [in casa que YPFB no
s¢ pronuncie en el plazo indicado sobre el Programa y Presupuesta @ cambios propueslos, los
mismas se entenderda aprobados. YPFB no podré exigir al Titular una cantidad de UTEs mayor a la
establecida en el Programa minimo de exploracian,

6.6 Notifiesciin ¥ Condiciones para Proceder con la §
leinta (30) Dias de anticipacidn al vencimicnio del iérmino de la Fase en la que se encueet
Vililar deber4 no,ifeara YP su decision de ingresar a la siguiente Fase. [3] derecho def Titular de
ara la Fase siguiente a aquella en fa cue se encuentre, estar snjeto al cumplimicnto aportuno
de sus obligaciones de cjecucién de [as UTEs para la Pase en la que se enenentre, Fan caso de que el
Titular decida continuar, junto con Ja notificaciin debera entregar a YPTR para su aprabacién, ol
Programa de Trabajo ¥ Presupucsto para la siguiente Fase, ¥ la Ci Bancaria correspondiome a
Jas UTE"s comprometidas para la siguiente Fase, Si cl Titular ao ef i ono enlreyga
Ja Crarantia Banearia dentro de este plaza, se aplicardé lo establecido en la Clausula 23.1(g) on
relacién cor la percion del Area del Contrata en cuestion, 5 7]

-9-
4.7 Programa Minimo de Trabajo para el Perindo, te < Explore . fa
duracién de cada Fase del Per

Titular deberd realizar y su equivalonte en LT
especificade en el Ancxo H.

6.8 Volimenes de Trabajos. La cantidad de U izar en cada Fase
s sablecida en voliimenes de trabajas, [os volimenes de trabajos seran aprobados par YPEB y
su cumplimienta seri condicién indispensable para evaluar y certificar el cxmplimienta de ka
obligacién relativa a las UTES. La ejecucisn de las UTEs serii realizaida por el Titular contorme a to
establecida en el reglamento aplicithic,

4.9 Traspaso de UTTs, Las UTEs realizadas por cl ‘Titular ca exceso de
aquellas requericas cn cuatquicr Fase, scran acreclitadas a favor del Titular, a cuenta de las
abligacionas de UTEs que tenga que realizar on las siguientes Bases.

6.10 UYEs No Cumplidas. $i por causas no atribuibles. a YPPR a a Caso
Fortuite o Fuerzi Mayor cl ‘Titlar no cumplicra las actividades incluidas en el Programa de
Trabajo, al linal de cada una de las Fases, pagar a YPFB una penalicad correspondiente al valor de
UTEs no realizadas. Estos valores sarin las enasignadas en cl Presupuests correspondiente y 10
serdn consideradas Costas Reeuperables. Si cl objetivo de la actividad se eumplicra plonamente sin
utilizar a cantidad de L°TEs asignadla, la diferencia sera sumada a la cantidad de UUs por cumplér,
correspondiente a la siguiente Fase. Asimismo, si ol ‘itlar no puede terminar cualquier actividad
por razones técnieas debidamente justificadas as hecitn de YPUB, cl Titular ne estara obligado a
pavar las ponalidares orevisias cn esta Cléusuta 6.10 pera deberi enmplit eon [a UTES faltantes en
actividades relativas a la siguiente Fase, Ea aquellos casos en que proceda el paga de penalidades
canforme a esta ClAustila 6.10. YPFR podra hacer cldeliva la Garantia Bancaria correspondionte a la
Fase on cuuslién sin perjuicia de aplicar las disposiciones de la CHusula 23 (a).

6.11 Perforncién de Pozos. Anies de perforar ur Pozo, ¢] Titular presentaré a
YPEB el progrania de perforacién y cl Prestipuesio para el mismo con el cstimada de la profundidad,
junto con las espceilicaciones Wenicas que sean requeridas, segrm sn interpreteciin de la
informacisn, existente, Lina vez aprohade el progrima, el ‘Tilular estard obligada a perforar el Pozo
eomo mfnimo hasta la profundidad estimada y dentro de las especificaciones técnicas requeri¢ks.
excepto cuando existan causas justificadas aprobadas por YPPB. 13. ‘Vitular debera someter @ la
aprohacién de YPI'B fos programas especificas de perforacion y Presnipuesios para cada Pozo. con
Ia dlebitla anticipacin ances de la Fecha de inicio de su ajecucién.

6.12 Reportes de Perforacian, Duranic ia perfor: aciin de un Pozo explarataria
y hasta la terminacidn de las operaciones le perfcracion, el Titular envia YPB de forma diaria y
semanitl, ¢m reparte de perforacién en cl eal se indicaré entre otros: las operaciones realizvadas, Ja
profundidad aleanzada, la evidencia de hidrocarburos y cualquier otra informacidn de importansia,
tal come los resultados de los registros eléctricas que realice el Timlar.

6.13  Pruch Sic] Titular decide realizar una prucha de
formacidn en om Poze explaratori al decision a YPVB con diez 19) Dias de antelacidn al
comienzo de la prueba de formacidn, Conjuntamente can la notificacion el Vililar enviar’ a YPPB

ef programa previsto para la realizacién de la prueba de formacién,

14. oN ciin de Resultados, Una vez clectuada la prueba de /nrmacitn.
el Titwlar remilérd a YPEB los datos que cmergen directamente de Ja prueba, dentre de los diez (1 “ye

-10-
Dias Habiles siguientes contados a partir da la Finalizacién de ésia, En un plazo de noventa (90)
Dias desde Ja finalizacién de las pruchas de formacisn, el Titular romitini a YPEB la
informactin relevante conjuntamente con fos estucios tecnicos e informes post prucha de
formacidn. En esta oportunidad cl Titular notificara oficintmente a YPC'L de la cxistencia de um
descubrimienio, Asimismo vealizard wna recomendacién preliminar sobre ta conveniencia o no
de realizar una evaluacién sobre el posible Descubrimienia, YPFB analizara la informacidn
peesentada y hard conocer al ‘Titular las ahservacianes que estime pertinentes ca an plaza de
diez {10} Dins Habiles.

6.15 Programa de Eyalvaci6n, El Titular podra presentar a YPFR para su
aprobacién cl Programa de Trabajo para Opemeiones de Evaluacidn cc correspondiente
Presupuesto. en un plaze de naventa (99) Dias contados a partir de la fecha de la natificacién
del Descubrimicnte a la cnal hace referencia la cldusula 6.14 anterior, FL Programa de Trabajo
para Operacianes de Fvaluacién comprenderd fas operaciones necesarias conforme a las
Practicas Prudenies de la Industria. El Programa de Trabajo incluini coma miinimo, segtin las
earacter[stivas del Desenbrimienta a evaluar, [o siguiente;

(a) mapa y coordenadis del area que sord cvaluacla;

(b) informe de los estudins y trabajos rcalizados que Ilevaran al
Descubrimiente de Hidmsearburos;

(c) esiuidins sisinicas a realizar de ser necesatios:;

(d) cantidad estimada y ubicacién posible de las Pozos de cvaluacion a
perforar;

(e) prograina preliminar de perforactén para los Pozos de evaluacién, y

(iy medidas de sepuridad y protceci6n ambiental relacionadas con las
Operaciones de Eyaknicién.

YPFR emitira su aprohacién o na al Programa de Trabajo y cl correspondiente
Presupuesto en un plaza de tecinta (30) Dias caniadas a partir del Dia en qué teciba ef Programa
de Trabajo para las Operaciones de I:veluacién can su correspondiente Presupuesto, En caso de
que YPIRB no se pronuncie sobre cl Programa y Presupuesto cn cl plazo ostabtecido, ol
Programa y Presupuesto presentados par el Titular se entenderdn aprohados.

Una ver aprobades por YP!I3 el Programa de Trabajo y cl Presupuesto, of
Titular iniciard la ejecucién del Programa de ‘Trabajo de acuerdo al cronograma establecide.
Posteriormente, y en cvalquier momento, cl Titular padrd presentar para la aprohacion de YPFB
modifteaciones al Pragrama de Trabajo para las Operactones de Evaluacidn y Presupuesto,

6.1.6 Hidvocarburos_T:xtraidos durante tos Periodos de Pruchas, Los
Tlidrocarburos obtcnides en la produceién de pracha para determinar las cavacteristicas de]
Camps y los cane jes de produceién, se entregarin a ¥YPPB en in Ingar previamente acordadn
por las vaso cle que ial enlrega y recepeién sea posible, Dichos [Tidrocarburos ser4n
contabilizados como parte de Ios Hidrocarhuras Netos cuando sean cniregadas en cl punto
acordado, ae ?

-ll-
6.17 Reporte _de_Evaluacién, Una vez terminadas las Operaciones de
Evaluacién, cl Titular presenta a YPPB, en un plaza de cuarenta y cinco (45) Dias, un informe
detallado al respeeto, segtin lo establecide en el Reglamenta de Devolucidn y Retencion de Arcas.

CLAUSULA 7.
PERIODO DE EXPLOTACION

7A Deeclaratoria le Comereialidad, Lina yex cfectuado un Deseubrimicnio
Comercial, el Titular deherd presentar la Devlaratoria ce Comareialidad a YP para su aprobaeion,
acompafada de lodis la informacisn especificada en cl regiamento aprobade par la auloridad estatal
compelente, en un plaze no mayor de paventa (90) Dias coriadas a partir de la fecha de enireyga del
repore de evaluacién a que se refiere la Cléusula 6.17.

7.2 Consideraciones para la Elaboracién lel Plau de Desarrollo. Usa vez
presentada la Declarateria de Comervialidad de un Campo, ¥PFB notificaré al Titular el destino
parado de la produccién futura del mismo, asi como los Conlralas de Comercializacion y
wansporte baja los cuales YPFB venderd y iransporiard dicha produccién, YPFB mantendra
informado a! Titular sobre cualquice posible cambio a los términos y condiciones de dichos
conlritos. Cuando estos contrates se encuentran en negociacién o las Hidroearborns a ser
producidos en cl Campo cn cuestién, sequicran la apertura de nuevos mercades o la contratacién de
nueva capacidad de ansporic, el ‘Titular brindard. en fos Hrminas permitidos por las Leyes
Aplicables, su apoyo y¥ pericia tecnica a YPEB durante fa negoctucién de Caniraios de
Comercialvvacion yio transporie. Para tal efecio, YPFB y cl ‘Titular coordinaran sis esfuerzos para,
lograr la mejor valorizacién posible de los Tlidrocarburas a ser producicos en eo] Campo. en cl
entendido de que YPFR mantendrd cl control sobre la comercializacion y ef parler de decisién cen
respecto a los Contraies de Comercializacidn y wansporie, YPFR y el Tilifar celebrargn un Acuerdo
de Enirega de Cias Natural cl cual debera eslablecer las condiciones de entrega para el Campo
{valumen, evolucion del perfil de produccién, paracdas de mantenimiente, fuerza mayor. etc), y
comprendera una Clausula de recepcidn que refleje exactamente las condiciones de los Contratos de
Camercializacién, a fin de sostener las inversiones de desarralic, Ka este acuerdo se esiablecera ¢]
precio al cual los Hidracarburos serin valorizades de confarmidad con los Contratos de
Comercializac

7.3 Suspensiéu del Plan de Desarralla, Antes de que el Titnlur invierta
cantidades substanciales contorme al Plan de Desarrollo, Programas de Trabajo ¥ sus respectivas
Presupuestos, ¢) Titular pode suspender sin responsabilidad la implementacion de dicho Plan de
Desarrollo y Programas de Trabajo cuando YPFR na cuepie con los contratos releridos cn la
Clausula 7,2 9 se presentaren retrasos cr la construccidn de la capacidad de Gansporte requerida
coniorme 4 lo estblecido por YPI3. Cuando dejen de presentarse dichas circunstancias. ef Titular
éceberd inmediatamemte actializar y reasimnir fa implementacidn def Plan de Desarrolla y bos
Programas de Trabajo de que se trate.

TA Plan de _Desarrallo. De acuerdo a lis eondiciones especificas del
Descubrimienta Comerejal, YPFB y ef Titular acordarin ¢l plazo en el cul ser presentada cl Plan
de Desarrollo sin perjuicio de lo estubiecico en la Ley de Hiclrocarburos. El Titular deberd presentar
a YPEB, para su aprobacién, un Plan de Desarrollo del o las Campas, hasado en la camhinacién de
factores Héenidas, ecordmicos ¥ de mereada que hagan rentable su oxplotaeidn, consilerando Los
Contraias de Comercializacién al mercado interna y exlerna, asi came cl conjunte de condiciones
necesarias para alcanzar este con-ctide, FI Plan de Desarrollo incluird como minime Io siguiente: whe ,

{a} una deseripeién del desarrallo propuesto para el Campa y de sur programa
geroncial;

(h) detalles sobre: (i) el trabajn geolagica y de yacimienlos efectuado, junto
con Jos pertiles de simutacién de prodiuccidn, con cl fin de obtener la mejor alternativa de
agalamiento; {i/) las instalaciones de produccién, procesamiento, tratamiento y transporle it ser
ubicadas en el Area del Contrato; (iii) instalaciones de teunsporle y almacenamienso para
Hidracarburos desde ¢] Area del Contrata; y (iv) instalaciones, independientemente de su ubicacién.
qué estén cancetadas con cunlquiera de Ins instalaciones meneionadas en (ii) y (iti) anteriores, y que
(o cnya aperacidn) pucdan afectar la infegridad, administracién 1 operacidn de ésios.

(c} fox per‘iles estimados de produccién para tados los Hidrocarbures,
incluyende las posibles Inyecciones dirante la duracién del Desarrollo ¢ incluyende ef camivnza de
la produce

(d) la fueha de inicio proyectada para la Produceién Comercial Reynilar;

(e) una propuesia de cronegrama para el sinnpfimieinto dz las obligaciones
eslablecidas cn el ‘Tlulo V1, Capiinlo | de ta Ley de [Helrocarburas,

(fh lini proonesta del Titular para proteger la seguridad, salud y bienestar ce
las personas que participen o esién relacionadas con las Operaciones Petroleras:

(g) las propuesias del ‘Twlar para la utilizaci6n de bienes y servicios
bolivianes. y el entrenzinienio y empleo de ciudadanos y residentes permanentes de Balivi

th) tos Costos de capilal estimatos que cubran las Operaciones cle Desarrollo;

a) informe de reservas probadas. probables y posibl
produccion, ¢e] ntimera y espaciaraiente de las Pozos, sus ubicaciones y profun
equipos ¢ infraestrneiura

los parimetros de
lades, asi camo las

np planos de instalaciones dentra y fuera del A
alimacenamiento y Lransperte;

del Contrata, ineluyende

(k) propuesta de ubicacién del Punia de iaicion, asi como los sislemas
de medicidn y calibracidn para la fiscalizaciin de los Pidrocarburas,
(h programa de actividades @ inversiones hasta c] inicio de la Produecidn

Comercial Regular del Campa:

{m) — acuerdos  preliminares y Contratos de Comercializacién cuando
corresponclicre, que hubicran sido suscritos por YPI'TB para la camercializacién de jos Hidrocarburos
Nelos a los cuales se refiere fa Clausula 7.2, . ¥

{n) cualquier ofa informaciin razonablemente solieilada por ¥PFB que sea
relevante para la aprobacidn det Plan de Desarrotlo.

YPFB emitiré su aprobacién © no al Plan de Desarrollo basade en la combinacidn
de factores téenicas, ccondémicos y comerciales que hagan rentable sti explotacién en un plazo de

“13

treinia (30) Dias sijguicntes a la presentacién de! Plan de Desarrollo propucste por el ‘Tiular, Si
YPFR na se pronuncia dentre de este plaza, s¢ cnlendera que ef Plan de Desinrollo ha sido aprobarlo
por YPFR.

75 Desarrollo de Campo. El Tititie debera comenzar las Operaciones de

esrrllo del Campo dentro de ciento acheta {180} Dias a partir de la fecha de aprobacién de] Pain

de Desarrolio por YPPB ¢ implementario de forma inimterrumpida a partir de ese momento, salve en

cl caso previsio cn Ja Clausula 7.3. Si el Titular no inicia las Operaciones de Nesarralle en el

Campo correspondieme, ¥PII3 podra dar por terminado este Contrate con respeeto a diche Campa,
de acuerdo a to eslahlecide en la Clausida 23.1(b).

7.6 Modificaci6n af Plan de Desayrola, 1:1 ‘Titular pocri presentar para kt
aprobacién de YPFB modificaciones al Plan de Desetrole, EL Titular ne poded implementar les
modilicaciones hasta que citete cot (a aprobacion previa y par escrito de YPTB, Si YPFB iio se
Pronuncia dentro de los veinte (20) Dias Habiles siguiente a la preseniacién de la modificacion cel
Plan de Desarrollo, se entendora que ly modifieacisn ha sido acepada por YPFT.

V7 Incnmplimiento de Presentacién de] Plan de Desarrollo. Si después de
aprabada la Dectaeatovia de Comercialidad, e! Titular no presenta a YPFR para su aprobacion e] Phin
de Desarrafla en los plazos establecides, ol presente Contrate se dard por terminado can respecte a la
poreién del Arca del Contraio en cuestién, de acnereo con lo estableciele en la Clausula 23.1(h).

7.8 Deseuhrimiento Comercial _ane_se_Exticnda Fuera_del_Arca_del
Contrats. Si un Descubrimiento Comercial se extionde p areas tera del Arcit del Contrato, se
aplicara el Articulo 45 de la Ley de Hidrocarbures, Dc acuerdo al reglamente aplicable y con la
aprobacién de YPFR, ef Plan de Qesarrello de un Reserverio Compartide releride en la Ley de
Hideoearhuros, padré establecer gue [a distribucién de fa produceidn atribuible a cada Campo se
tealice proporcionalmenic al Gas Inicialmente en cl Sitio (CUP) situacdo dentro de los limites
vertieales de cada Area de Cantraln, indepeadientemente de la ubicacién de los Pozos Praductorca, y
de las clefinictones establecidas en los Anexas F de cada Contr

ta,

7.9 Desarrolla dle Arcus de Uxplotacién, Fl Titular desarroilari fas A
Explotacidn de acuerdo con los Planes de Desarrollo, Programas de Trabajo y Presupuestos
aprobados por ¥PFB de canformidad con esta Chiusula 7,

7.10 Programas de Trabajo y Presupuestos, ! primer Programa de Trihajo
Presupueste yp. Afio en que se aprobé el Plan de Desarrollo se presentacs por el Titular a
P#'B, para su aprobacidn, dentro de los sesenta (60) Dias siguientes a la fecha en que se fe natified
la apvohacién del Plan de Desarrolle. Los Programas de Trabija y Prosupnestes para los Afios
subsiguientes serin presentados por el Tilufar a YPEB. para su apeobacitm, antes del 30 de
septiembre del Afio wterior, de acuerdo con la Cliasula 3 det Anexo 19, Cualquicr modificacién a
dichos Programas de Trabajo y Presupuestos que excedan el parcentaje establecide en el
Pracedimiento Financicro y Contable, reqnerira Iambien de la aprobacidn ce YPPB, tle acuerdo con
lo sstablecido en cl Anexo 22,

7.11 Inversién Después el Punto de Fisc: cide, 1:1 ‘Titular debera ineluir
en cf Plan de Desarrollo las instalaciones necesarias para transporiar los Ulidracarburas Netos desde
el Pinto de Fisealizacion hasta ema de Transporte, Los Costes en que incurra el Titular con

Tiotive ile tales inversiones serdn consicerades Coslas Recuperables. pb vA

-14-
ir del Afio en qne se prevea el inicio ale la
Produccién Comercial Regular, el Titular incluira en sus Programas de Trabajo iin prondstico de
Produesidn por Paza y por Campa. El caudal de produccién propuesto por el Titular estaré sujeto a
la aprohacién de YPFR. que aderds tended la faculiad dé maciifiearls en el limite de las condiciones
téenicas espeelficas del Campo y las Acnerdos de lntrega de Gas Natural vicentes,

7.13 Modificaciones del Caudal de Produceién, Cuanda pre vazones técnicas
y justifieadas, durante un periada de treinta (30) Dias, ex: ciones de mais del diez por cienia
(10%) respecto al caudal de produccifin aprohads, en un plaza de quince {15} Dias contado a parlir
de concluidlos las treinta (39) Dias anteriarmente establecidas, cl ‘Tiealar propandri las
modificagiones debidamente juslificadas al candal de produccién, las enales estarin sujetas a la
aprobacidin de YPFB. Salve que estas variaciones sean producto de Jas nominaciones establecidas
enfos Acverdos de Katreya de Gas Natural vigentes.

7.14 Mercado Intern, En case de desabastecimients en el mereaclo interno de
Midrocarhuros © de necesidades adicionales del mismo, ¥YPFB destinard una parte de la pradnecidn
comercial de 1fidrocarburos al zeferido mereado, de conformidad con la Ley ce Hidrocarhuros,
YPEB y cl Vitular buscaran conjiinlamente seleciones téenicas y comerciales para satisfacer esta
demands adicional. [in caso de que las necesidales adigionales requiarinm el Desarrollo de un
Campn en el Area del Contato. YPFB y el Titular deheran acorlar conjuntamente las condiciones
técnicos y comerciules que viahilicen cl Desarrollo del Campa, Est comercializacian tle parte de
YPEB se vepartir’ de forma equitativa entre fos distinlos Campos en praciccién ¥ nucves proyectos
de Desarralle en fa Repriblica.

715  Renuncia, Travindose de Areas en Ixplotacién, el Titular podri renuinciar
a sus derechos con respecto a cualquier Area en Explotacién en cuestién mediante noti
eserita a YPFB con ciento ochenta (180) Dias de articipacién, siempre y euande el Titular haya

cumpfide con sus correspondicntes obligaciones baja este Cantrato hast ese momento.

CLAUSULA 8.
MEDICION DE LOS HIDROCARBUROS NETO!

He ennformidad eon el Acticulo 18 de Ja Ley de Hidrocarbures, para efectos de
Participaciones ¢ IDA, asi cama para el calcula de Ja Retribucidn del Titular, la
nN de los Hidtocarburos Netos se realizara conlorme a las Practicas Prucuntes de fa Industria
y las reglas y proecclimicntos signicntes:

8.1 Volumen y Calidad. LI] volumen y la calicad de los Tlidrecarburas Netas
dcberan medirse y determinarse de forma continua en los Puntes de Fiscalizacién, de acuerde con
las novmas establecidas cn el reglamento correspondiente. YPFB deherd proceder a verificar los
valimenes y a calidad de los Hidroearburas Nelos recibidos en cl Punto de Visealizacién para su
posterior certificacién al Ministerio.

8.2 Eqnipos de Medici6n, Los oquipos de medicién dekerin cemar con la
aprabaeién de YEP, quicn verificaré el cumplimiento de las nermas establecidas en el regfamento
correspondiente.

a3 Instalacl: Operacién, Mantenimiento y Calibracién del Equipo de
Medisijn, (4 inslalicién, operacién. mantsnimicny y calibracién de los equips cle me
estardin a cargo del Titular, bajo la superyisidn de YPVR, FI Tiuwar podré realizar las aceiones yy

~LS-
anteriormente mencionadas por si mismo o a través de terceros, manteniéndose siempre el Titular
come responsahic anie YPEB.

84 Certificaci6n del Equipo de Meth La yorifien
que los equipos de medicién estin aptos ¥ micden los yolimenes y la calidad de
de los parametras de exactitud establecidos por YPFB, se realizaré con una Tre
Meses par lina compartia independiente aprohada por YPF'B.

B45 Registras. De acuerdo a lo establecida en la reglamentacién
enerespondientc. cl Vitular debera llevar registras campletos y exacias de todas
Hidroeitbnpos Nelos, dehiende ontreyar a YPFB copia cerfifivada par el Titular de dichos resis
Los representantes de YPPTR y de las autoridades competentes tendrin « y horas
habiles y previa aetifieacién al Vitelar, a inspecetonar diches registros y tendrdn derecho a
inspeceionar y cxamminar los equigos de medici6n y grificns, asi ventio efeclaar junte éon e) Titular
las pruebas de calibracién en las periodes acordacos, con la finalidad de establecer fos [actores
admisibles de corzeccién por temperatura, prosién, geavecad especifica y otras.

8.6 Mal ento del Equipo de Meilici6n. $i como resullade de
cualquier examen o prueha. resulta que cualquiera de los companentes de los equipns de madigién
esta faera de especificacisn, dlescampuesto o ajustado incorreetamente, cl Titular debera repararlo:
imnediatamente y asegurarse de que se enevenira en correcto estado dle funcionamicnto cn un plazo
no mayor a cuatro Dias luego de haberse delectada el desperlecta o de recibir la nolilieacion ce
este hecho por parie de ¥PPR.

pacionzm

7 Reemplazo del Equipo de Medicién. Si 2] Titular decide par causas
debidamente juslificadas reemplazar cualquier instimento 4 aparaly de inedicién, le notificaré a
YPFB con dos (2) Dias (lbiles de aniicipacién para que sus representantes estén presentes cuando
la aperacion se lleve a cab.

88 Incumplimientoa de Ja QOhligaci6n de Reemplazo_ del Equipo de
Medicién, Sie} Titular incumplicra con la reparacion o el reemplize de fos compenenies del equipo
ds medicién en los plazos sefialados on esta Clansula 8 estara sujeto alas sanciones y disposiciones
sefialadas cn ef regiamenta eorressandicnte.

$.9 Siiuacion de Emerge No se permitird que el Muje de Hidrocarburos.
se electie sin ei debide control reaulade por la Ley de I fidlsocarbaras y este Contato. Min easd de
situacién de emergencia, con la imtencitn de evilar la inlerrupeiin de la produccién, YPFR y el
‘Titdar de muti acuerdo padran utilizar las instalaciones de medicién del sistema de tansporie
mieniras dure esta situacién, El Titular notificaré a YPIB de esta eventnalidad.,

CLAUSULA 9.
NORMAS TECNICAS ¥ DE SEGURIDAD, QUEMA ¥

VENTEO DE GAS NATURAL ¥ MEDIO AMBIENTE.

9.1 Usa de Téer Adecuaiag, Ff Titular deberd cjecutar las Operaciones.
Petroleras utitizande Wéenicas y procedimienias canforme con las Prictieas Prucentes cle la Iidustia,
a fii de esvablecer niveles de produccién acordes con practicas elicientes y racionales para la
extraceian de Hidrocarbures y para la conseryacién de yacinientos y cn cenformidad can lo
lablecido en Jas Leyes Aplieables, + v4

-~]6-
9,2 Quema y Venteo de Gas Natural, [La quema y venteo de cualquier volumen de
Gas Natneal que na pueda ser comercializado o inyestacda en el yacimiento de acuerdo con las
Prdcticas Prudemes de la Industria, deberd Mevarse a cabo conforme a ias Leyes Aplicabtes,

9.3  Obligaciones Ambicntales. Fitular campliré con todas las abligacianes
ambieatales y las disposicioncs contenidas on cas Leyes Aplicables, conforme a las Pri
Prudentes de la Industria.

9.4 Comité de Mouitorce Sacio-Ambicnéal, El Titular cdeberd, centro de tos sesenta
{60} Dlas siguicriies a la Fecha Efectiva, nombrar a un representante que forme parte del
de Monitereo Socio-Ambiental con ef objetive de cumplir las previsiones contenidas en cl
Acticulo 131 de la Ley de Hidrociurburos.

9.5 Contingencia. De presentarse una situacién de cmergencia o contingencia
exkraardinaria que requicra de acciones inmeciatas, el Titular tomard las acciones que considere
apropiadas conforme a Jas Practicas Prudentes dé la Industria para resguardar Ja seguridad de las
personas y Jas instalaciones, an cuande dichas acciones no estén cantempladas en cl Programa
ée Trabajo, En estas cases, cl Villar debera informar a la brevedad posible a YPIB, la
naturaleza de la emergencin © contingencia y las acciones tamadas y deberd considerar cualquier
otra acci6n o medida cue razonablemente te solicite YPFB.

CLAUSULA 10,

PROPIRDAD ¥ USO DE EQUIPOS.

10.1 Equipas_¢ Tustalaciones. La propiedad de todos los cqipos ¢ instalaciones
adquiridas par el Titular para ser utilizados cn las Operaciones Petyoleras y que hayan sida
consideraclos coma Costos Recuperables, pasaré a YPFR, sin cargo ni gravamen alguna, en la
fecha que ecurra primero entre (i) fa fecha en que buyin sido completamente amortizados de
acverde a lo estublecide en el Ancxo D o (ii) la fecha de terminncién del presente Contrale por
expiraciéa de su plaza o por las causas previstas cn Ja Cldusula 23, independientemente cet grado
de amortizacién de los equipos @ instalaciones. Micntras que cl Tittlar sea prapietario de ios
equipos ¢ instalaciones, no padri cnajcnarins, grayarlos. retirarlas o usarlos para un obhjclo
distinta at de este Contrato, sin el consemimientn previo de YPFB. Burante la vigencia de este
Contrate, en aquellos casos en que tit propiedad de dichos equipas c instalaciones se transfiera a
YPFB con anterioridad a sn terminacién, el Titular tended ef derecho te use para el cumplimicnto
del objeto previsto cn ol presente Contrata, sin carga alguna, de todos esns cquipos ¢
instalaciones,

10.2 Manten nto. Fl Titthar mantendea todos los eqnipos ¢ instalaciones utilizades
en las Operaciones Pe:roleras en buen estado de fincionamienta y al finalizar este Cantrate, por
cualquier causa, de acnerde a Ja Cléusula 24, cf Vilelar dejar dichas cquipos ¢ instalaciones en
condiciones adccuadas de funcionamiente,

JSULA 11.
DISPONIBILEDAD DE LA PRODUCCION

IL? Hidracarburos de Insumoe. Kn las Qperaciones Petroleras of Tittlar padra utilizar
Uidrocarhucas Producides. ya sea como combustible o para quema a venteo autorizada, libre de
costos y cargos hasta los riveles aulorizadas por el Ministeria de acuerde a requerimientos
técnicas. Fn case de que cl vohimicn de jos Hidracarburos de Insuma exceda el nivel autocizado
por cl Ministerio, el valor de dicho velnmen exeedente seri deseontado de fa Retribueion 4

/

del Titular, con base en el caleuly realizade para el pego de Regalias. Todos los Hidrocarburos de
Insumo serdn fisealizados y certificadus por ¥YPEB de conformidad con el Aciculo 18 de la Ley de
Hidrocarburos y los reglamentos correspondicntes, ¥ con apego a las d’sposiciones perinentes sabre
conseryacion de yavimicntos de Hidrocarburas,

11.2 Hidrocarburos Netos. Los Hidrocarburos Nelos serar medidos ¥
ados en los Puntos de Visealizaciin para ser entregados a YPPB de acuerdo a Jy establecide en
la Ley de LE drocarburos ¥ en este Contralo.

analil

_  CLAUSULA 12.
PATENTES, REGALIAS, PARTICIPACIONES, IMPLESTOS Y BONOS

_ [2.1 Reembolsos por Patentes. Los reembolsos a YPFB por paga de patentes
aplicables al Area del Contato. seran efeetuadas por el Titular en los montos correspandientes ¥
sizuiendo lus procedimientes senalados en los Articulos 47 al $1 de la bey de Hidrocarburns y sus
reglamentas.

12.2. Pago de Regalias ¢ IDH. 11 pago de Regalias. Participaciones e IDE que
corresponde al presence Contralo sera realizado por YPPB. considerandose de esta forma que el
Titular ha cumplido tas obligaciones establecidas er la Ley de Hidrocarburos relativas a estos
canceptas,

12.3 Obligaciones Tributarias, YPFB y las Empresas Participantes estarin
sujelos en todos sus alcanees, en la que les corresponda, a lo establecida en lay Leves Ap icables,
incluyende 9 lo establecida en el Codigo | ributario Boliviana Ley NY 24¥2. ‘lesto Ordenade de la
Ley N* 843 ¥ sus reglamentas.

12.4 Bono. No se realizaré el page de ninguna suma por concepto del Bono al
que se hace reterencia en el articulo 67 de la Ley de Hidroearhuros, en consideraciin a as
antecedentes deseritos en la Clausula 2 de este Contrato,

CLAUSULA 13.
RETRIBUCION DEL TITLLAR

13.1 Pago de Regalias, Participaciones, IDH, Transporte_y compresién.

Los ingresos ohtenides por la comervializacion de los Hidroearburos Netos. en cualquier Mes
Nath serin aplicados por YPFB primeramente al pago de la Regalia Departamental. la Regalia
Nacional Compensatoria, la Participacién del Tesoro General de la Nacion (1GN) y ef Lnpueste
Directo a los Hidrocarburas (IDH). Adicionalmeme YPFB pagar los servicios de transporte »
compresion relatives @ la venta de Hidracarburos Netos. YPIB deberd centificar mensualmente al
Titular, al tinal de cada Mes, el pago de las Regalias. Participaciones ¢ IDH 2n el certilicado adjunto
como Anexo EL

13.2. Retribucion del Titular. |.a Reiribucion del Titular por parte de YPPB.
una vez iniciada la produccion comercial de uno © varias Campas en el Arca de Contralo. constituira
el Gnico page. compuesto pur:

(ay Costus Recuperables. Del Valor Remanente, YPIB reembolsara al
Titular. los montos desunados a cubrir los Costos Recuperables del Titular Las Custos

<18-
Recuperables serin aprabades par YPEB y auditudos segain el Procediniento Financiere y Contable
lecide en ef Anexo [P) det presente Cantrato, y

G

ih) Ltilidad. Una yer desconiades los Coslos Recuperables del Titular, segcin
se emablece en la Clausula 13.2¢a). YPFB pagara al Titular las Utilidades que correspondan segun lo.
establecide en el Anexo F del presente Contrata,

13.3 Base del Caleulo. 2 Retribucion de! Titular se calculara en funcion det
volumen de los Hidrocarburos Netos entregados en el Punto de biscalizacion y el precio de venta
establecido en los Contratos de Comercializacion descontados los costes de irinsparte y compresian
indo fueran aplicables. desde el punto de entrega establecide er los respeetives canteatos.

13.4. Participaci6n de YPFB. Todor lox demis ingresos derivados de los
Hidravarburas Netos, despues de realizar los pagos carrespondientes a | rvicios de transporte y
compresién adeudados @ las empresas prestadaras de dichos servicios y efeetuar los pagos a que se
refieren las Chiusulas 13.1 ¥ 13.2, le perteneceran a YPFB de acuerdo al Aneso I.

13.5 Costos Recuperables Acumulados. Cuando en cualquier periodo ef
monte destinade al pao de Costas Recuperables conforme a la Chiusula 13.2(a) no sea suficiente
para cubrir todos las Costos Recuperables acumulados, la diferencia sera considerada como saldo
inicial para los Costes Recuperables en el siguiente periodo. en el entendidy Je que los Costas
Recuperables no cubie tos no deyengaran intereses

13.6 Contraprestacion Unica. (Queda expresamente convenido que la
Retribucian del titular constiuira el tnice pago a ser etectuado por YPEB por las Operaciones
Petroleras realizadas por el Titular bajo este Conwato. y de que YPFB no garantiza en forma alguna
la exiMencia de ingresos suficientes gue permitan la ohter rentabilidad durante ha
vigencia del Corrato via ta recuperacion de las inversiones real’zadas por el ‘Vilular al conctuir su
vigencia.

CLAUSULA 14.
MECANISMO DE PAGO

14.1 Pago de _la_Retribucion del ular. = Fn los Contratos de
Comercializacion que YPFB suscriba. acordard con elo los campradores de os Hidrocarbures Netos.
una Clausula por la que se establezea que la Retribucién del Titular detinida en la Clausula 13.2 sera
Pagada, por Mes yencido, directamente a un agente bancario a ser de ado de comun acuerdo entre
YPFB y el Vitular, Dicha cuenta banearia se lovalizara en ¢] extranjere y ope! de contormidad
con un Acuerde de agencia suser to entre YPEB. el Titular ¥ el agente bancario, Una vez reci
los montos relativos a la Retribue! del Titular, el agente bancario realizard el pago
correspondiente cantorme a las insiruccianes conjuntas de tas Partes.

14.2) Administracion, || Titular someterd a Ia aprobacion de YPEB los edlculos
relativos a los distintos rubros que deberdn ser cancelados (Regalias. Pariicipaciones e [DH costus de
Iransporte \ campresion: Participacién de YPPR: Retribucian del ditulark YPFB oy el Titular
comunicaran conjumtamente al a los compradores de | idrecarouros Netos ef monto correspandiente a
la Retribucién del Titular a ser depositady en la cuenta designada por las Partes para tal efecto.

14.3 Aprobacion por YPFB. YPFB tendra un plaza de dies (10) Diss cantados a

partir del Dia en ef cual recibis el calculo elaborado por el Titulitr, para aprobar los caleulos recibidos. 4, tg

-19-
En caso de que YPFRB 10 se pranungie en este térininv. los ciileulos aresentados por el Titular se
entenderan aprobados por YPFB. YPEFB y el) Vitula> ordenariin al agente bancario la real’ zacion de bos
pagas de contormidad con los caleulos aprobados

14.4 Pago a YPEB. Los montos correspandientes at las Rey icipaciones.
IDE, transporte y campresiin, asi como la Partie pacion de YPFB establecida en la Clausulit 13.4
serin pagados directamente por el camprador de lay Hidracarburos Netos a YEE en una cuenta que
ésle designe.

14.5 Diferendo. Fn caso de un diferendo entre YPI y el Citular relative al
dteulo de la Retribucion del Titular. las Partes instruiran al agente bancariv que deposite el mano en
disputa 2n una cuenta conjunta entre YPF3 y 2] Vitular especialmente designada a tal efecto.
Inmediatamente las Partes se reuniran con el objetive de resolver el diferendo con anteriordad a la
finalizacian del Mes en curso. En caso de que las Partes leguen a un aeuerds en relavion con ul
diferendo. YPFPB » ¢l Titular realizarin Ia conciliaeion necesaria en la instruceién correspondiente al
Mes inmediato posterior a dicho acuerdo. En caso de ono Hegar ain acuerdo en un plaza de treita
(30) Dias desde que fuera notificade el diterendo, las Partes podran someter la contreversia a las
mevanismoas ce resolucidn previstos en .a Clausule, 22.3. siendo para este caso. el dictarmen pericial,
vingulante para las Partes.

14.6 Procedimiento_de Pago. Con anterioridad al inicio de la Praduccién
Comercial Regular, YPER oy el Titular acordaran un procedimiento que regule los im
operatives para lé aplicacion de lo dispuesto en esta Cliusut

CANISMOS

14.7) Moneda_de Payo. La Retribucian del Vilular a efectos del presente
Contrata sera pagada por YI Ben Dolares.

CLAUSULA 15,
OBLIGACIC VDE LAS PARTES

15.1 Obligaciones del Titular, Ademas de sus otras obligaciones estipuladas

en este Contato. el Titular cebera:

ta) Conducir las Operaciones Petraleras de forma continua ¥ contorime a las
Leyes Aplicables, Practicas Prudentes de ta Industria, los Planes de Desarrollo, Programas de
Trabajo y Presupuestos aprobados por YPEB. y los demas terminos y candiciones del presente
Contralo, quedando enlendido que en la corduccion de las Operaciones Petroleras el Fitular no sera
responsable de asegurar el resultado de las mismas ni la pertinencia de las decisiones cuando estas
fueran lomadas @ ejecutadas de acuerdo con el presente Contra. las Leves Aplicables y las
Practicas Prudentes de la Industria,

Ib) Cumplir con 1k
companias petroleras internacionales » tomar todas lay medidas necesarias y razaunab es pa
proteger la sepuridad de las personas, de los hienes, de los sembrados, de las poblaviones. el medio
ambiente. la prevencion de la contaminacior ambiental. la salud y sewucidad del personal

homas peneralmente iteeptidas por las yrandes
a

ic) Atender ta demanda del mereado imerno de acuerdo con los
requerimientos de las Leyes Aplicables, _ 5
fd) Limplear personal calisicade asi come suminisirar todos los recursos
nevesarias, para la ejeeucion de las Operaciones Petrojeras » obtener oporturamente todos los
Materiales requeridos para la ejecucién de las mismas. debiendo asegurarse que estin de acuerdo
con las normas y Practicas Prudentes de la Industri

fe) Responsahilizarse de los Hidrogarbures Producidos hasta su recepcion por
parte ce YPE Ren lox Puntos de Fisealizacion:

7 ay Actualizar leenoligivamente las plantas » demas instalaciones dentro del
Area del Contrate de acuerdo con las Prictivas Pridentes de la Industria

ig) En case de que el Titular cuente a la becha Fleetiva con instilaciones de
produceion, ¢l ‘Titular debera presentar un programa de inversiones para su actualizacion
fecnologica. dentro de los sesenta (641) Dias posteriores a la Fecha [tectiva, para si aprobacian par
YPFB,

thi Abrir y mantener jas cuentas cortienies banearias en un hance en ka
Republica, que serin utilizadas entre otros fines, para cabrir sus operaciones deraminadas en
Balivianos:

ti) Suministrara YPEFB copia cectificada por el Titular de toda la informacion,
datos ¢ intespretaciones relacionudes von las Operaciones Petroleras. tales comm dalos cienilicos y
técnicos oblenidas en -az6n de sus trabajos. perfiles cléctricas. sonivas. radiactives y otros, cintits y
lineas sismieas, muesteas de Pozas. nicleas, lestigos de lormaciin, mapas, informes topograticas,
gealogicos, geotisicos, geoquimicns y de perforacion, asi como cualquier otra informacion similar e
informes de evaluacién geoldgica. peatisica y de Campos, junto con los planos y documenos
eptrespondientes:,

4) Mantener en la Republics regisiros camplelos de todas las aperaciones.
teenivas rea ivadas conforme a este Contratay

ik) Suministrar 2 YPEB toda ta informacion sobre la existencia de riguesas
mineras. hidraulicas y de otro tipo que se deseubran coma resultado de las Gperaciones Peirolera
abstenerse de explotar recursos naturales distintos de los Hidrocarburos que se deseabran en el Ar
de! Contrara:

ly Mantener una sucursal 0 subsidiaria en Ja Republ.ca » a un representanie
legal. ambos con domivilio legal en la Repliblica. de acuerdo con la Ley de Hidrocarburo:

amy Abstenerse de perforar desde el Area del Contrato ningun Pozo que pueda
alravesar la proyeccién yertical de sus limies. sin el consentimignto expreso de YPFB,

in) Olrecer Jas mas amplias facilidades para que las representantes de YPFB,
del Ministerio, avtoridades tributarias y ambientales realicen inspecciones sin causar perturbaciones
al desenvolyimiento de las Operaciones Petroleras y o1 todas las instalaciones, aticines. registros »
libros contables ¢ informacion relacionada con las Operaciones Petroleras. Los representantes de
YPPB y demas autoridades ¥ tuncienarios estatales deberin cumplir las normas ambientales y de
sepuridad aplicables en el sitio de operaciones: wv

yz
(oy Asegurar que los Hidrocarburos descubiernes en el Area del Contrata 10 se
derramen vo desperdicien ev cualquier otra forma, y evitar el dade a los estratos que comengan
Hidrecarbiiras y a los que contengan depositos de agua:

(py Cumplir can todas las ebligaciones establecidas en el Titulo Vil de la Ley
ce Hicrogarburos referido a los derechos de los pueblos campesinos. indigenas y originarios,

ty) Obtener todas las autorizaciones ambicutales y de las irstancias
vorrespondientes que se requieran para realizar las Operaciores Petroleras y. al coneluir cada
trabaju. realizar la restauracioa de! area afectada de contormidad con su correspondiente
Devlaratoria de Impacto Ambiental (DIA) o Declaratoria de Adecuazion Ambiental (DAA). todo
ello er cumplimiento de Jo establecide en el Titulo VIL Capitulos fy Hde la Ley de beidrocarburos,
del reclamento respective y de otras [eyes Aplicubles:

(r) Mantener informados pernanentemente a Unidad de Seguimiente »
Control y a YPFB del desarrollo de todas las actividades efectuadas durante la vigencia de este
Contrato. mediante informes diarios. semanales ¥ mensuales sobre cl pragreso de jas Operaciones.

Pewoleras, informes p obales al 1érmino de cada operacidn espeifica. asi como todos los intormes
requeridos ¥ estabiecidos en el presente Contrato © sus Anexos:

ts) Recibir estudiantes o egresados de cducacién tecnica @ superior
relacianades con Ja industria petrolesa, sin asumir responsabilidades por sus riesgos. pana yuc
realicen practicay y estudins en los Campos del Area del Cantrato y en tas oficinas de Vitular ent la
Republica. EL niimere. tiempo y feehas serin acordados entre YPEB y el Fitular, El Titular
adicionalmente entregara a cada estudiame una ayuda econémica mensual, Se entender’ yue no
existe relacion laboral de dependencia alguna entre quienes tealicen tales practicas y estudios, ni con
nican YPPB. EL Titular suscribira los respectives comratos de aprendizaje conforme a la

1 Laigir a sus Subcuntratistas que en las Operaciones Petroleres adapten las
medidas para proteger la vida. el derecho de propiedad, sembradios, cosechas. pesca, flora y tacna
silvestre y otros derechos vinculados a la proteccion social y del medio ambiente, cantarine a las
Leyes Aplicables:

qu) Dar preferencia a la contratacion de los bienes praducidos en la Reptblica
y servicios prestados por empresas nacionales. siempre y cuando diches bicnes y servicios se
ofrezean en condiciones similares de calidad, precio ¥ disponibilidad. en el memento. lugar » en las
nliduudes nequeridas:

wh Responsabilizarse. de acuerdo a las Leyes Aplicables, por cualquier
pérdida o dano causadns 4 lerceros por sus Subcantratistas 6 sus empleados. por accion u arnision y
deberd indemnizir a dichos terceros. incluyenda al bstade oa sus dependencias cLande sean terceros
damnificades. por las responsabilidades emergentes de dichos actos u omisiones. liberando a YPEB
de toda responsabilidad. Estos costos ao sein consideradas Coscos Recuperabley cuando los datios
© perjuicios sean causados por nevlizencia grave 0 dole:

iw) Asumir frente a YPPB la responsabilidad por cualesquiera pérdids
periuicios, dafos. accion, juicie 6 procedimiento ocasionades por actos ihcitos, neglizencia, culpa
grave o dolo de sus empleades 9 Subcoqratistas, ¥ eximivd a YPEB de toda reclamacian y
responsahilidad que de elly emane. Los costas incurridos por el ‘Titular en cualquiera de las

>

7
cuestiones antes mencionadas ne se consideraran Castos Reeuperables, Queda eniendido que el
Hitular sera solamente responsable por danos directos excluyénduse toda respensabilidad por las.
consecuencias mediatits o remotas de su accion uw omision,

(x) Cumplir con las Leves Aplicables en materia de derechos de propiedad
industrial e intelectual de terceros. liberando a YPFB y al Fstade y a sus dependencias de cualquier
rechamo que pueda resultar por el uso indebide o no auterizade de dichos derechas:

(y) Camunicar inmediatamente a YPEB  cudlesyuiera  provedimienios
arbitra es, judigiales o administrativos en que sea parte o estuviere de alg modo involucrade, en
relacidn con el presente Contrata: s

(7) ‘Tomar las medidas pertinentes en las situaciones de emergenvia y de Caso
Fartuito 0 Fuerva Mayor

15.2 Obligaciones de YPFB. Ademéds de sus otras obligaciones estipu adas en
este Contrato, YPTB tendrd las siguientes obligaciones:

(a) Suministrar la informacion 5 datas yue YPEB tenga disponible y que el
rio tenga en su posesion y en relacion al Area del Contrato, debiende ef Citular pagar las
tart aprebadas para la provisidn de infarmacior adminsirada por el Centro Nacional de
Informacion Hidrocarburifera (CNIH) cuando sea esta ultima quien la sumin sire:

(b) Cooperar con el Titular. 2 requerimiento de este. en las gastiones
administrativas que tenga que cfeetuar ante las avtoridades de la Reptiblica » otras organizaviones &
instituciones, no siendo responsable de los resultados obtenidas ante estas autoricades, Fn tal case,
el [itular asumira tedos los
Recuperable:

tos en que incurra YPFB, los cuales seran corsiderados come Costas

(ec) Asumir frente al Titular la responsabilidad por cualesyuicra pérdidas,
petiuicios, daflos. aceion. jLicio o procedimiento oeasionados por actos iligitos, negligencia, culpa
grave o dala de sus empleados 0 Subcontratistas, y eximira al Vinular de leda reclamacion: ¥

a
responsabilidad que de ello emane. [os costas incurrides por YPFB en cualquiera de las cuestiones,
aves mencionadas no se consicerarin Costos Recuperables. Queda entendide que YPIEB sera
solamente responsable por datas directos excluyendose toda responsabilidad por las consecueneias
mediatas o remotas de su accion uomision.

id) Cooperar con el Titular para obtener en el marco de las Leyes Aplicabl
los derechos de paso, use o servidumbre requeridas pera las Operaciones Petroleras. En tal caso. el
Titular astimini todos los gastos en que incarra YPEB. los cuales seran comsiderados como Costas
Recuperables:

ie) Supervisar todas las Oper:
ene Cantrala; ¥

ciones Petroleras realizadas por el Titular bajo:

el pres

(hy Fmitir a tavor del litular una cerificacicn yue atcredite el pago de
Regalias, Participaciones e IDE. una vez que hay sido realizado el mismo 5 ye
CLAUSULA 16.
SUBCONTRATISTAS ¥ PERSONAL

16.1 Subcontratistas,

day FI Titular tiene ¢l derecho de utilizar Subcontratistas para la provision de
equipes y servicios especial zadas de contformidad con le establecido en ests Clausula 16. EI Titular
y sus Subcontraristas seran empresas autonomas. por ke que su personal es contratade por su
exclusiva cuenta ¥ riesgo, siende Jos Inicos responsables por el cumplimicnte de las obligaciones
laborales © patronales que provengan oO emanen de la Ley General del Trabajo, del Cadiga de
Seguridad Social, de la Ley de Pensiones, de los contratos individuales 0 colecuvos que hayan
celebrado con su personal, no existiendo relacién laboral entre YPFB. el Litular. los Subeortratistas
del Vitular y su perso Asi como con lo establecide en el Cilige Lributario Boliviana Ley N°
M92 el Texto Ordenado de la Ley N° 843 y sis respectives rezlamentus

tb) Candy en la centratacion de Servicios Petroleros, el Titular contrate a
guna de las Limpresits Participantes o sus Afiliadas, debera solicitar autorizaeion previa a YPPB.

i) LI Vitular no podra fraccionar de forma innecesaria los procesos de
licitacién can el objetivo de evitar las Umbrales establevidos en la Clansula 16 2

16.2) Proceso de Licitacion Internacional para Subeontratos. bb Fitular debera
realizar los siguientes procedimientos licitatorios en funcién de los distinios montos previstos para
cada conteato a ser concluide para las Operac:
Délares):

nes Petroleras (los montas esti expresados en

Procedimiento A Procediniieno B Procedimienta C ;
Inferier a 330,000.00 entre 350.000,00-— y [superior
4.000,500.00 ONC D.00

WA) Procedimiento A:

FL Titular podra suseribir ef contrata con el Subcontr,
caliticado sin obligacion de realizar una licit

ista que cansidere me or

(B) Procedimientn B:
BI Vitular deberd:
(lh adjudicar el contralo mediante proceso de licilavian;

(2) informa’
ala leit

1 YPEB el nombre de has comp.
Won

ay que habe de invi

(3) agrecar a la lista de companias a invitar ayuellas que sean
Sugeridas por YPPB y retirar aquellas cuya purtivipacion YPPB.

24a

"7
desaconseje de formu justificada en un plazo de eatarce (14) Diss
de recepedin de la informacion:

th informar a YPFB de la compania seleecionada y enviarle ona
copia de ly version final del contrate.

ay Procedimiento ©
FI Titular debera:

(i adjudicar el contrate mediante proceso de liciacion:

informar a YPFB el nombre de las companias que habra de invitar
a ta livitacion;

a agregar a la lista de compafias a invilar aquellis que sean
sugeridas por YPPB y retirar aquellas cuya paruicipacion YPFB
desaconseje de forma justificada en un plaze de catoree (14) Dias:
de recepeidn de la incormuacién:

a someter a la aprobacion de YPPFB la eleeeion de la eompaniin
seleccianada. en el entendido de gue YPPB can causa justificada
podra detener el proceso Jicrtateria yo instruir el imeio de un
nuewy proceso ligikalorio;

45) YPFB debera hacerle saber al Litular su aprohacién 9 rechaze del
resultado del proceso liciatoria en un plazo de dive (10) Dias
Habiles. en el entendida de que (i) si YPFB ne notifica al Fitular
su aprobacion denira de dicho plazo. se entendera aprobado y (ii)
YPEB no sedra negar su aprohacion de forma injustificada,

(6) enviar a YPPB una copia de la version tinal del contrate, y

(7) en easy de que un nuevo proceso figitatorio Ciera ordenado. por
YPEB, los plazos del Programa de Trabajo se adecuaran en
consecuencia,

16.3 Personal tn la contracacion de su propia personal. el Titular debera dar
preferen a personas nacionales caificadas y con experiencia en la funcidn requerida, en el
enendido de gue. de conformicad con el Aniculo 1S de la Ley de Hidroearburas, en ningtin
momento cl personal extranjero del Titular podra exceder el quince por cieaw (15%) de la nomina
de empleados det Titular. L1 Vitular debera comtar cen dersonal nacional en todus las niveles.
jerarquicas. medios. tecnicos, administratisos y laborales,

16.4 Capacitacién de Personal, P|} defined. en coordinaein con el Vitular.

durante la vigencia del preseme Contrato, programas anuales de capacilaciou:

day Paca el personal boliviana del Titular a fin de que pueda sustituir
Pragresivameme al personal estranjero en el ejereicie de puestas especializados yo de alto nivel; 6

(by Para el personal de YPPB. que este designare. +

-25.
Las costes en los que ineurra el Titular por estos conceplos se considerarin Costas Recuperables.

16.5 Legislacién Laboral. (1 | itular y sus Subeontratistas estan oblizados a
cumplir todas las dispasiciones laborales ¥ de seguridad soeril de la Reptihlies.

CLAUSULA 17.
SEGUROS

17.1 Disposicion General. [as obligaciones. respansabilidades v riesgos del
Titular contorme al presente Contrate son independientes de la contrat HIFUS a Ylie Se
hace seferencia en esta Clausula 17 y. en consecuencia. ¢ aleanee de lus obligaviones y
responsabilidades derivadas de [a asunciér de tales riesges ne podrin reducirse en periuicio de
YPEB o de terceros en la medida de la comratacian de los menvionades seguros o por la fata de ba
contratacion o cobertura suficiente de ellos.

con dy los sev

17.2 Cobertura de Seguro. Con el objeto de cubrir los mesgos inherentes a lit
redlizacion de Jas Operaciones Petroleras. el Piular debera ablener y mantener en pleno viger y
efecto las polizas de seguros requeridas conforme a las Practicas Prudentes de ta Industria y las.

Leyes Apticables, Estos seguros deberan cubrir. entre otras resyais:

© La pérdidit o dao a Jos materiales o equipos utilizados por el Titular en las Operacioues
Petroleras objeto de este Contrala;

e Los dafos personales, datos it terceros v riesgos de conlaminacian asoviados con las
Operaviones Petrolerits abjeto de este Contrato.

Los costas de estos seguros seran consideracos Costos Reeuperables. En case de que ¢f Titular tibne
de sepuco a que se refiere esta Clausula. o Cid) io renueve. no lay mantenga
¢1 vigor b aciie negligenteriente en lat efeetivizaci¢y de una cohertura. el Titular asumirat todos los
costos de repesicion, reparacion & indemnizacian y» estos Costas no seran considerades: Castos
Recuperables.

eugene con las cobertur

17.3 Renuneia a ta Subrogacion. by todas las polizas praporcionadas por el
litular para la ¢iccucién del presente Contrato, se ineluiré una renuneia a la subrogacion de los
aseguraderes contra YPPB y todus sus cesionarios, ATiliadas. mandatarins, lineionarios, directores,
iradores o emisores de 24lizas, asi camo una renuncia a Cualqier derecho
dz los aseguradores a una compensacion © contra-reelamacion, mediante un endose a de
cualquier Otra manera. en relacion von cualquier tipo de responsabilidad de cualquiera de aquel ats
personas aseguradas en cualquiera de las polizas,

complexes, asesores

17.4 Pago del Deducible. fF) Fitular asumir.
deducidle aplicable baja las pal zas de seguros. EI page de deducibles se censideraran Costus
Recuperables.

cl pay de cualquier y toda

17.5 Aseguradoras, Cada piliza de seguro deheri ser contratada baja
ferminos. condiciones y con aseguradoras legalmente estblecidas en a Repiiblica. con una
calificaciéu crediticia de cuande metas Al FTCH co equivalentet emitida por una apencia
calificadora independiente de prestigse internacunal r

17.6 Noi

aciones. Fn relacian a cualquier poliza a que se retiere esta
Clausula Ie Titular debe ade immediate a YPEB kt ocurrencia de cualquiera de las
siguiemes hechas: (/) cualquier pérdida que esté cubierta por una poliza, dit cualquier disputa con
una asegurudara: (iis la Talta de page de cualquier prima: iv) la falta de nantenimienio en plene
vigor y cleclo, pur cualquiet razén, de cualquier poliza. y iy cualquier eambie ile eobertiura.

17.7 Certificaciones. Dent de los treinia (30) Dias contades a partir del
mamento de contraracién de las pdlizas requeridas consorme a esta Cldusula > en cada
Aniversario subsiwuiene a til fecha, el Titular debera entregar a YP1B un certificedo emitide por sus
aseguradores en ele Ss cortirmen la siguiente: (i) el nombre de ft compania aseguradora que
emitid la poliza: Girel alearee (incluyendo vontirmacion de la renunei al derecho de subroygacion a
que se hace referencia en da Chiusnla 17 3), cobertura, deducibles. exelusiones. limite + Dia de
venient de diza; (iii) que la poliza esta en plene v gory efecto a la fecha de certificacion:
Cy) qie el Titular ha efectiado todos fos pagos de primas correspondiontes: ¥ Cv} que YPFB. sus
represeilanies hubilitados 5 empleades, han sido nomibradas como asesuradas adicionales en. cal
poliza

17.8 = Duracién de las Polizas. Salve por estipulacion en vamtraria, todas las
polizas requeridas por esia Clausula 17 deberan ser validas cuando menos sor un afin. Fe caso de
que el litular ne obtenga o no cenueve cualquier poliza a licmpo, YPFB tender la opeion de (iy
iw por cuenta del Titular tales poélizas: © (ii) rescindir ef presente Contraty por haberse
eonstituido el incumplimrente del Titular contorme a la Cldusula 23.111).

reno

17.9 Moneda_de Pago Los beneficios a cobrar por las polizas requeri

conferme at esta Clausula (7 deberan ser denominados ¥ pagaderos en Délares.

17.10 Seguros de los Subcontratistas. 11 Titular exizira come condicion de

contratacion a todos sus Subcontratistas, que en ado momenta durante el periode en cue participen,
en la realizacion de las Operaciones Petroleras, suministren y mantenyan en plenu viger » eleela
polizas de Hidares a lis estiblecidas en esta © lausula ho bien, de que sus Subgontratistas
eater cubiertos por los seguros del | itular.

syUros

17.11 Cumplimiento con las Leyes Aplicables. |. la contratecion de his polizas
de xczuros, el Tilmar cumplira con la legisiacion vigenty sobre esta materia en la Repriblies

17.12 Destino de tos Beaeficios. 1) | itular cestinaré inmediatamente cualquier
pago que reciba contorme a tas polizas de seguros. tomadias para las Operaciones Petroleras. a
reparara reemplazar cualquiera de los actives 0 irstalaciones dafiados o desteuidos.

17.13 Costos en Exceso. |. el evento de yue el Titular invierta un caste mayor
al cost recibido por las companias aseguradoras por concepte de dafes © pérdidas a los productos.
>

Materiales o instalacianes relaciunadas Gan las Operaciones Petoleras. ef caste pagaido en exces
por ef Titular sera considerado Casio Recuperable, siempre que no haya mediady r nei prave
dole. conforme a lay Practicas Prudertes de lat Industria. por parte del Titular.

17.14 Falta de Pago vo de Cobertura Ln caso de que una compania aseguradora
retenga o reise el pago de una reclamacian por neylizencia vrave a dole del Titular, las | mpresas
Participantes. las Subcontratistas @ cualyuier Atiliada, el Titular asiimira los eestes de reparacion.
reposivion wo indemnizacio), ¥ esas costos no se consideraran Castos Recuperahles. a

CLAUSULA 18.
GARANTIAS

18.1 Garantia de Cumplimiento. Ln cumplimiento del Aricule 67 inciso d)
de la Ley de Hidroearburos. dentro de los yeinte (20) Dias siguicites a la aprobacion por parte del
Poder Legislative de este Contruto, cada una de lay Empresas Participantes entregard a YPEB la
Garantia de Cumplimiento debidumente lepalizada par las instancias correspondicntes.

18.2 Garantia Banearia, 1s obligacion del Titular presentar una Garantia
Ranearia respecto a la gjecucnin de las UTES antes del inigio de cada una de las Fases
correspondiente. por el momo que result de multiplicar las LTE pondi ase por el
salor unitario vigenle 4 tiempo de la presentacion de las respectivas Garantias Banearias En el
calculu se tomaran en cuenta los eréditos y débiios de UTLs de las Fase anteriores que pudiera
tener cl Titular, Las Garantias Bancarias podran tener plazos de vencimienta anuales, en el
emendide de que YPFB terdra cerecho de hacer elfectivas las Garantias Baneurias si estas no son
renovadas asites de su seneimientn,

nites te

cor

CLAUSULA 19.
CONTABILIDAD Y AUDITORIA

19.1 Custos en Relacién con Operaciones Petroleras. loda operacion
contable realizada de acuerdo a las estipulaciones de este Contrato en elacion con sus operaciones,
cualquiera sea la moneda empleada y lugar de pago. serd debidamente consignada en el regisre
contahle del Titular en la Repiblica en base a lo devengado. Todas » cada una de esias operaciones
conlables seran Ja base para el calculo de los Costas del Titular en relacian con sus operaviores, Lona
vez que dichos Costes hiayan side 4i) previstos en un Presupuesta aprobade por ¥PEB. tii}
ineurridos y reportades por el litular en apezo al Procedimiento Finanviera y Contable. y (iit
aprobados por YPFB en apege al Procedimiento Financiero y Cantable. constituirin Costos
Recuperables.

jon _de Costos YPEB podra aprebar como Coste Recuperable eo
cada periods, los Costas gue en principio cousidere aceptables, sin perjuicio de su derecho a
revisarlos posteriurmente. si consider aprobacion preliminar no debi proceder por ne
cumplir con los requerimicnios previstos en este Contrato a las | eves Aplicables. Para esta revision,
YPEB tended un plazo de veinticuatta (24) Meses despues del cierre del correspondiente Aine
calendaria,

19.3 Auditoria de Costos Recuperables. YPFB. dentro det plazo detinide en
le Cliusula 19,2, podra realizar auditarias [rimestrates de los Costoy Recuperables conforme a la
sula ? del Procedimiento Financiera ¥ Contable.

19.4 Obligacion de Mantener Registros PL Titular debecd mantener

permanentemente en sus oficinas en la Republica los libras de contabilidad. sus soportes v
evidencias. asi camo los regisiros en los cuales se aprecien sus actividades bajo este Contrate,
incluyendo los Costos ineurrides. ingresos perzibidos. valumen y valor de los Hidrocarbures
Producidas y Neros: Estos regastros deberan ser conservados por un plazo de eince (8) Anos.

19.5 Moneda, Idioma y Procedimicntos de los Registros. Fa contabilidard del
Titular debera ser llevada a loy eleetos del preseme Contraty, en Balivianos, en idioma espanel ¥ de
acuerdo a las noriias de comabilidad generalmente acepladas en lit Repablica, ”

-28-
19.6 Registro de la Moneda Todas los ingresos y gasins en cualquier moneda
diferente a Bolivianos deberin registrarse en los libros del V-tular al tips de cambiy oficial publicado.
por el Banco Cental de Bolivia. del dltine Dia Habil anterior a la fecha de la transaccion Los.
ingresos y yastos financierds que resulten de este cambie doberdn ser aerecitados o debitades a las
cuentas del Contrto. segtin ly establecide en el Anexe D,

19.7 Otras inspeceiones vy Auditorias, |.o5 libros de contabilidad del Uitular
estarar disponibles, de acuerdo a la levislacion vigente, para ser inspeceionudos y auditades por la
autoridad gampetente para propositas fiseales Lt Lstuwa, a través de kt autoridad tributaria
coampetente. podri abrir cargos dentro del plazo de presenipeion » compute de la misma establecidos
enel Cadige Eributario.

19.8 Procedimiento Financiero y Contable: || Procedimicnty Financiere ¥
Contible forma parte del presente Contrato como Aneso D)

CLAUSULA 20.
CESION Y CAMBIO DE CONTRO

ML Cesion Ninguna de las Partes podra ceder. aro transterir, total o
Parcialmente. este Contrato o sus derechos uo oblizaciones detivades del mise. sin el
consentimienta previo y par eserita de) Ministeria y fa aeeplacion de YPPB. salva (i) a faeuliad de
YPEB de coder o translerir este Contrato a cualquier ara enliditd que sea. cireetin a indirectumente,
de propiedad exclusiva de la Reptiblica, en cuyo caso lo notifivera a las Empresas Partivipantes. ¥
(ii) la facultad de cada kimpeesa Parivipante de eader u transterir este Contnity a cutkjuier empresa
que set su Afiliada. siempre y cuande el cedente guraniee solidariamemte el cumplimienta de los
compromisos asu Tides por el cestonario.

20.2 Cambio de Control. En caso de que una de las Empresas Particapares
luviera un Cambio de Control, voluntario u hosti. debera nouticar a YPHB tal cireunstaneia dente
de los treinta (30 Dias siguientes a die 10 cambio de Control, indieande ademas qué persona ejerce «
partir de ese moments el Control sebre la Empresa Participante afectada. YPIB podrit observar
dicho Cambio de Control et los siguientes casos: 1) por ravanes de politica de bstade. y Cid por
haber el ruewe controlarte demandado a YPPRB oo al tstado Boliviano ame tribuna es
imernacionales.

La este case, YPIB iendra un plazo de tein
nalificacion correspondiente para exigir que el interes en este Contralo pereneciente a la Empresa
Participante afectada por el cambiy de Control se transtiera a un tercero en un plazo ne mayor aun
(1) Ao. En case de que ne se cumpla con este requisite. YPFB lomara la partivipacion de dicha
hinpresa Participant sin que tenga que realizar page algun.

1 (30) Dias comados a partir de que reciba la

CLAUSULA 2
sO FORTULLO O FUERZA MAYOR

CA

21.1 Caso Fortuite o Fuerza Mayor Ninguna de las Partes
incumplimienta. suspensidin o retarde en fa ejecucion de las obligaciones de este Contrata, si diche
incumplimienta, suspensian o retardo ha side causady por Caso Fortuite o Fuerza Mayar.

por el

21.2 Carga de la Prueba. La prucba de Case Foruito 0 Fuerza Mayor

correspoudert a quien la alega $

-20
21.3 Cese de Caso Fortuito o Fuerza Mayor. | a ocurrencia del Caso bortuite
co Fuerat Mayor podra dar lugar a revisi¢

de los planes y progremas de trabajo aprobadas. estarde
las Partes ubligadas a reiniviar el cumplimiento de sus ob!

cones fan pronte: hayan cesitdo bos
efeelas del Caso Fortuito o Fuerza Mayor, Las obligaciones no alechidas por el Case Portuito 0
Luerca Mayor seran cumplidas oportunamerte segtin las estior

tiomes de este Contrata,

21.4 No Prorroga, | a ocurrencia de Caso bortuile o Fuerza Mayor que imp.da
el cumplimicntoa de ta totalidad de las obligaciones establevidas en esie Contrate. prorrogara la
duracion del Conrate sin-esceder en ningtin case el plaza establecido por Les

CLAUSULA 22.
LEY APLICABLE Y SOLLCION DE CONTROVERSIA

22.1 Lev Aplicable. 1!) presente Contraty se regira e interpretara de acuerdo
Republica.

con las feyes de

22.2 Reuniones Extraordinarias, (bn la eventialidad de saducirse 5
mantenerse alguna discrepancia entre el Titular y YPFR en relavion con este Contrato, cualquiera de
las Partes podra convovar a una reunion extraordinaria de ly Unidad de Seguimiento y Control. Sila
diserepancia no se resuelve en esa instuncia. el asunte sera elevade 4 los masimes crecutives de las.
Panes quienes deberdn tralar de resalver la contraversia de buena fe Ln caso ¢e no Hegarse aun
acherda, en un plaza ce noventa (9th Dias. cualyuiera de las Partes pudra atenerse a le establecida
en la Clausula 22.4. previa notificaeion par escrite a la otra Parte,

22.3 Peritaje Técnico. [1 controversias teenicas. las Partes podran acordar
dictémenes periciales claborados por perites independientes en ka mntieris de lat
controyersia para allegarse elementos que les permitan resolver la controversia ieenica de que se
Irate. Para ello, de comin acuerdo nambraran al perio independiente, fjaran el objeto del dictamen
pericial y estableceran los pasos » procedimientos a ser implemeniades par el pecito independiente,
Los honoritrios y gastos del perito independiente sein enbiertos en partes iguales. en eb entendido de
que Ui) Ja parte correspondiente a YPFB, deberd ser pagada por el Vitular y cansiderada Custo
Recuperable, ¥ (ii) Ia parte correspondiente al Vitular debera ser asumida por éste » tambien sera
eonsiderada Costos Recuperables. bl dickumen pericisl no sera vinculame para las Partes.

reeurrir

22.4 Arbitraje, Dentre del marce del Articuly 69 de la Ley de Hidrocarburos.
chalguer controxersia respecto ae en relsci6n con este Contrato que no pueda ser solucionada
conforme al procedimiento establecido en la C ausula 2 resuelta mediante arbitraje, de
contormidad cor lo esablecido en la Ley de Arbitraje y Conciliacign No 1770 de 1 de marzo de
1997, EL nomery de arbitros sere tres (3), une hambrado per YPEB, uno namibrady eonjuntamente
por la Empresa Participante a las Enipresas Partic pantes pane en fa comroversia. » el lercera por las
tos dirbitros nombradas anteriormente. con el consentimiento de pares en ia controversia, Stel
tercer arbitro Ho es nombrado dentro de un periods de sesenta (60) Dias contados a partir del
nombramicnto del segundo sirhitro, o si alguna de las partes no nonibra un arbitve, entonces dicho
arbitro sera nombrade de acuerdo con ba dispueste en el Reglamento abajo meneionado, La sede del
arbitraje sera la ciudad de [a Paz, Bolivia, Las leves aplivables serin las leyes de la Reptiblica de
Bolivia. Ul arbileaje se Wevara e cabo de conlormidad eon el provedimicnte y el Reglamenta de
Arbitrae de la Cama de Comerica Intemacional (C
espadal

ss

"bh. Fl arbitraje se corducira en idivina

-W-

22.5 Renuncia a la Via _Diplomatica, Lay Partes renunciun expresamente a
formular cualquier reclame per la via diplomatica, Las Partes corvienen que sus derechos y
obligaciones en cl marco del presente Contrato son de naturaleza comercial y no de indole
gubernumer tal.

CLAUSULA 23,
CAUSAS DE TERMINACION

23.1 Terminaci6n por YPFB, YP] B tendra derecho a dar por terminuda este

Contrato, cone iecios jimediatos a partir de la notificacion al Fitular. en kas cases siguientes:

(ab Por incumplimienta del cincuenta por cienty (SO) en la eiecucion de lay
Unidades de Trabajo para la Eaplaracién (UTES) durante ha Fase yigente ene Perada de
Exploracion que vorrespanda.

(b} Si dentro de Jos cuarenta y cinco (45) Dias siguientes a que deba
presemarla, el litular no presenta el Plan de Desarrollo, o si dentro de los treimta (301 Dias
siguientes a yne reciba notiticacion de YPEB al respectia. el Titular no inivia © no remedia el
enta al Plan de Desarrollo, sus respectivos Programas de Trabajo s Presupuestos Anuales

incumptin
sin causa juMif

ada revoniocida por YPFB

(c) Por negativa del Litular de abastecer el mercado interna de acierde a las
Leyes Aplicables,

id) Por incumplimiento del pazo por reembolse a YPEB de las Patentes denire
del plaza de teinta (30) Dias de notificacion al ‘Titular por YPFB con le correspondiente
vertificagior de page. de acuerde a le establecido en el Articulo 48 de la Lex de Hidrocarburos.
Previe al page por YPFB de dichas Patentes, YPFB notificara al Titular con la licuidaeion detalladis
para que Se efect¢e el reembolse.

ie) Por la imerrupeion voluntaria de la produccioa en un Arca de |xplotacion.
que ne esté fundada en Caso borturlo @ Fuerza Mayor a por causas just ficalas coniorme a lis
Practicas Prudentes de la Industria y acepridas por YPFB. debendo enc
fundamentar su decision en dichas practicas. En estos casas. ly imerrupeién de la produeeiin dehers
ser informada y justificada en un plazo no mayor a veinticnaire (24) horas de suvedida el hecho.

de

ay Si el Vitular es incapaz de pagar sus deudas al veneimiento de las mismas,
el embargo de sus ingresos. bienes o instalaciones. 0 inicia cualquier procedimienta
hain cualquier Iegistavion para el reajuste o diterimienta de sus obligaciones o de cualquier parte de
lan mismas 0 Solicila la suspensian de pages. disolucion o liquidacidn o realiza: o permite rina sesion
nerala un clo con o para el benelicio de sus acreedores,

ose produc

Fa

(uh Siel Vitular no subsanare en ef plazo de treinta (3) Dias conlades a paruir

I

Ln todo caso de terminteidn del Contrato. .as
bles esupuladas en ef sresemte Conmtrate ¥ sus

“7

2 Obligaciones Subsistente
Varies deberan cumplir todas kis obligaciones aplie:

Anexos antes de ft dewolucion del Aree del Conteato.

Jife
CLAUSULA 24.
ABANDONO DE CAMPOS

24.1 Programa de Trabajos. (| Titular es responsable de realizar tela as
Cperaciones de Ahandone conforme a las Leyes Aplicubles y las Pricticas Prudentes de la lilustria
relativas al Abandone, Cada uno de jos Programas de Trabajo y Presupuesios relatives a as
Cperacione: de Uxploracion, Operacionres de Fvaluacién, Operaciones de Desarrollky » Opericiones
de baplotacian, deberii contener un capitule relative al Abandone,

24.2 Abandono Relacionado con las Operaciones Petroleray. | vidos los
Costos por Abandone relacionados con Operaciones Petraleras aprobades por YPEB ent los Planes:
de Trabajo y en sus Presupuestos correspondientes seran considerados Costas Recuperables en lin
medida en que se iIncurran de contormidad con el Procedimienta Financiere y Conable

on del
mar at

24. Presupuesto de Abandono.  Conjuntamente con la presente
Presupuesto corresporiiente al Ano designade en la clausula 24.5, ¢1 Titular debera pr
YPFB para su aprobagion un presupueste de Abandone para las Operaciones Petroleras sel
“Presupueste de Abandono”). lina vez que el Presupuesto de Abandone ha sido aprobade por
YPFB. cl litukir deberd actualizarto anualmente con la aprohacion de YPFB

24.4 Calculo de la Proyision Anual. La provision anual para las actividades
de Abandona reltlivas a las Operaciones de Desarrollo » Operaciones de Laplotacion seri
determinada para cada afio con base en la siguiente tormula,

PA =(CAL- PAA TA)* PAE S RRR

en donde:

PA e Provision An

CAL = Manto de los Costos de Abandone estimados de aeverda con
e] Presupuesta de Ahandone.

PAA - Provisiin de Abandono acumulada conforme a lo previsto en
el presente Cantratss,

1A a [ntereses acumulados en la Cuenta de Abandono a que se
hace referencia en la Clausula 24.5.

PAL - Preduceion Anual Lstmada del Campa en cuestion para el

Atv en cuestion.

RRR Las rese-was recuperables remanentes al principio del Afo en
cuestion. hasta el final del termine del Contrato uel cierre
del Campo.

24.5 Cuenta de Abandono. Una vez que fieran producidas ef seenta y cine
por viento (75%) de las reservas de un Campo. el Titular transterint les fondas previsionadas ala
Cuenta de adnan. los cuales seran Costes Recuperables a partir de ese momenta, A ral efecta,
Jas Partes ex ableceran un fideicomiso denominace en Dolares cuyo destino tiniee v especiticn se
cubrir los Costos de Abandono de los Campos en el Area del Contrate (la "Cuenta de Abandono”),
Dicho fideicuming se acordara con un Agente Fiduciario designade de comin acuerdo entre YPFB 5

el Titular fn caso de que habiéndose eubizete todos los Costas de Abandana de las Campos del

ae
Area del Contraty hubiere un saldo positive en esta Cuenta de Abandon. los landos remanentes
seran propiedad de YPFB y el Fiular conto-me al procedimiento establecido en el Anexa F pans la
Wtilidad del Vitular, En case de gue los fondos aportados a la Cuenta de Abandono no ss
sulicientes para cubrir todos los Costos de Abandono, él Titular deberd realizar las apoctaciones que

resullen necesarias patra cubrir tales Costas,

24.6 Notificacién_y Requerimicntos del Programa. C1 Abandono de ut
Campa debera ser noulicade a YPFB por cl Titular con uaa antigipacion de por lo menos dicciochy:
(18} Meses al inicio de las operaciones de Abandono, indicunde la fecha estimada de la terminacion
de la produccién del Campo @ incluyende un programa para desarrollar dicho Abandonoe. 11
programa de Abandono debers sujetarse estrictemente al Rezlamenin de Normas leenicas y de
Seguridad para fas Actividades de Exploracién » Explotacion de Hidrocarburos y al Reglamento
Ambiental para el sector de Hidrocarbures.

24.7 Aprobacién u Observaciones. ¥PI 1} debersi hacer conocer al Titular su
aorobacion 1 observaciones al programa de Abaadono. en un plaza no tnayer a sesenta 16th Dias
desde la recepcidn de la notificacion indicada en la Clansula 24.6. Li Titular tendra un plazo de
treinta (30) Dias para subsanar las observaciones,

24.8 Responsabilidad al finalizar el Contrato, Al finilizar el Contraw YP B
podra salivitar al Tituktr, la no realizacian de as operaciones de Abandono con ef objetivo de
continuar la produccidn del Campo: En este caso ef Pitalar entregard a YPEB todas las instalaciones
de produccion, facilidades » pozos en estado de func onamiento. 1) Titular quedard exonerade de
luda obligacion § responsabilidad relutiva al abandone de ests instalaciones, facilidades 0 pazus
devueltos a YPEL. Asimismo, el Titulsr instraird al Agente Piduciario kt transferencia de los, tondos
que se encuentren en el fideicomiso establecido en fa Cliusula 24.8 2 faver de YPFB. relatives al
Campe objeto de la relerida selicitud por parte de YPFB:

CLALSULA 25.

UNIDAD DE SEGUIMIENTO VY CONTROL

25.1  Seguimiento_de Actividades. fodas lis Operaviones Petroleras seran
supervisadas por la Unidad de Seguimiente y Control, de acuerdo con tu establecida en la | ey de
Hidroearburos y el reglamenta respectivo.

25.2. Membresia_y Poderes de la Unidad de Seguimiento_y Control | 3
Unidad de Seguimiente y Control estara integrada por tres (3) miembros o sus alterno, designados
por-el Titular y por tres (3) miembros @ sus alleries designades por YPFB. Lino de los
representantes de YPFB presidira la Unidad. La Unidad tendra bos sigirentes poueres © alribucianes,

FL intereambio y discusion entre sus miembros de toda Je informac ou
janes Petroleras,

ivi a las Ope

th) Conocer los avances de la ejecucién de as Prog

sie | rabare,

(ce) E
representamies de las Partes podran contar con la asesoria necesaria

aluar ht ejecucidn de las Operaciones Petroleras. para lo cual los

id) Evaluar el cumplimiento de todas jas obligaciones relativas a as
Ciperaciones Petroleras que se establecen en el Contrate o que las Panes acuerden por cnalquier aire
documento.

(ec) Las demas atribueiones establecidas cn cl reglamente aprobado por el
Ministerio.

25.3 Reuniones. La Unidad de Seguimiento y Coatrol se reunira cada vez que
lo soliciten eualesquicra de las Partes y con la periodicidad que establece su reglamento, en el
emtendido de que debera reunirse por lo menos cada seis (6) Meses. Se requerira la asistencia de por
lo menos un miembro representante del Titular y uno de YPFB para que se considere constituida la
Unidad. Cada una de las Partes se hard cargo de los gastos que implique mantener a sus respectivos
miembros en Ia L.nidad,

CLAUSULA 26.
MODIFICACIONES Y RENUNCIAS

Si cualquiera de las Partes considera que les condiciones acordadas no permiten el
adecuado desarrollo del Contrata. podra solicitar la revision de dichas condiciones. Sin perjuicio de
lo anterior, las Purtes convienen que este Contraly mo podra ser mouificedo sin el previo
consentimicnty por escrito de las Partes. C ualquier modificacion a este Contrato debera electuarse
e7 sujeciOn a lo establecido en el Articulo 68 de la Ley de Hidrocarburos, Cualquier renuneia a los
derechos conteridos por este Contrato deberd ser hecha por escrito y firmada por los representames
awtorizados de la Parte que esté renunciandy a dicaos derechns,

CLAUSULA 27.
CAPACIDAD Y¥ DECLARACIO!

DE LAS PARTES

27.1 Capacidad y Declaraciones Basicas de las Partes. Cada Parte reconoce

que cada Parte celebra este Contrato en su propia nombre y en su eapacidad de entidad legal
facultada para contratar por si misma. Ademas. cada Parte declara y garantiza a la otra Parte que:
(i) tiene plena capacidad juridica para la celebracién y cumplimiento de este Contrato: (ii) ha
cumplido con tedos los requerimientos corporativos y de otra naturaleza necesarios para Ja
celebracion y cumplimiento de este Cantrato: (iii) ha obtenica todas as autorizagiones
gubernamentales y de otra naturaleza necesarias para la celebraciién ¥ cumplimiento de este
Contrato; y (iv) este Contrato constiluye una obligacion legal, valida y coereible de dicha Parte,
ejecutable ea su contra de acuerdo con sus términes.

27.2 Ciertas Practicas. Ln la techa de celebracion de! presente Contrato. cada
una de Jas Panes declara y garaatiza a las otras Partes que ni ella ni ninguno de sus empleados.
agentes © represcitantes. directa o indirectamenty, ha otrecide ni ofrecerd. prometide ni prometera.
autorizado ni autorizara, payado o dade dinero o algo de valor o pagard a ningtin funcionario publica
con objeto de influene ar sus actos o decisiones, o de ganar ventzjas indebidas, en relacidn con este
Cantrato o con cualquicra de las actividades que seran Hevadas a cabo de acuesdo con el misine.
cuando este page. dadiva © promesa viole las Leyes Aplicables, en particular la “Convencion de
Lucha Contra la Corrupeién de las Naviones Unidades” ¥ la "Canvencion Interamericana Contra la
Corrupeian® +

/

cL ILA 31.
SLJECION ¥Y TOTALIDAD DEL CONTRATO

31.1 Sujecion. Cada una de las Empresas Partivipantes. maniliestan de manera
expresa que de acuerdo al Articuky 135 de la Constitucion Po ilica del Estado, se someren a la
saberaia, a las leves y a las autaridades de la Republica de Bolivia

31.2 Este Contrato representa la cotalidad del
convenio entre lay Partes con respecto al objeto del misma y reemplaza x substituye cualyuier
contralo, convenio, acuerde o emendimienta relacignade can operaciones petreleras de cualquier
naturaleza en el Area del Contrato.

313 A s Quedan incorporadas formando parte indivisible ¢ integrante de
este Contrato, los siguientes Anexos:

icacion y limites del Area del Contato
Anesxo B: Garintia Bancaria

Anexo C: Garantia de Cumplimiento

Anexo D: Procedimiento Financiere y Contable
Aneso Fe Periodos de Exploracion
Anevo F: Retribugion del Titular
Anexo G: Inversiones Realizadas
Anexo H: Certificado de pag de R

lias, Participaciones ¢ IDE.

CLAUSULA 32.
IDIOMA

[ste Cantrata se celebra en el idioma espatol, idioma en la cual debe ser
imerpretado: Cualyuier traduceion de este Contralo sera tinicamente pura electas de conveniencia y
no sera considerada para la interpretacion del mismo.

CLAUSULA 33.
EJEMPLARES EQUIVALENTES

Uste Contrato esta celebrado ejecutado en cuatro ejempleres equivalentes con el
mismo significado y efecto, y cada uno sera considerade como un original

CLAUSULA 34.
CONFORMIDAD DI AS PART

Nosotros, ¥PFB. representada legalmente por su Presidene Ejecutivo. senor Juan
Carlos Ortiz Banzer, designada mediante Resolucién Suprema No 226617. de 28 de agosto de 2006,
por una parte, y TOTAL R&P BOLIVIL Sucursal Bolivia, representa egalimente por el sefor
Michel Seguin. debicamente facullado para clectuar este acto juridieo, mediante instumento
Pubhies No, 26/2006 otorgado ante notaria de fe publica No. 45 del distrito jucicial de la Paz en
fecha 27 de octubre de 2006 debidamente registrado ante el Registra de Comereia
(FUNDEMPRESA) - TLCPE TROL DE BOLIVIA S.A. representada legalmerte por los senores

Daniel Gustave Ciaffone y Carlos German Crivelli, debidamente face lados para efectuitr este acto
juridico. mediante instrumento Publigo No. 84/2603 otorgada ante notaria de fe publica No. 61 del

distrity judicial de La Paz en fecha 12 de marzo de 2003 devidamente regisirada ante el Registro de
ANEXO A

UBICACION Y LIMITES DEL
AREA DEL CONTRATO ,
AREA DE CONTRATO
IPATI

AREA DE EXPLORACION: IPATI

AREA DE RETENCION: CAMPO INCAHUASI

OPERADOR: TOTAL E&P BOLIVIE S.A.

(Planos y Coordenadas)

La Paz, Bolivia, Octubre do 2006 | ‘7

FORMULARIO 1
DISTANCIA Y COORDENADAS DEL AREA DE CONTRATO

AREA DE EXPLORACION IPATi

OPERADOR: Total E & P Bolivie

Zona: 20
DE VERTICE A VERTICE DISTANCIA Drireccion | x (UTM)
447500 7860000
447500 7842500
440000 7842500

440900 7830000
435000 7830000
435900 7842500
437500 7942500
437500 7860000
IPT-1 (PP) 447500 7860000

>
FORMULARIO 2
COORDENADAS DE LOS VERTICES

AREA DE EXPLORACION IPATI

OPERADOR: Total E & P Bolivie

Zona: 20
Latitud
19° 21° 11.144"
19° 30" 40.460"
19° 30' 39.698"
19° 37' 26.34

Vertice
IPT-1(PP)

xX Utm
447500

Longatud
63° 29' 59.465"
63° 30' 01.207"
63° 34" 18.513"
63° 34° 19.948"
19° 37' 25.774" 63" 37" 11.603"

19° 30" 39.133"
197 30 39.421"
ERETERURTED

AREA (HA) : 23,750,00

PARCELAS 9,50

7860000
7842500
7842500
7830000
7830000
7842500
7842500
7860000

440000
435000
435000
437500
437500

FORMULARIO 4

DISTANCIA Y COORDENADAS DEL AREA DE CONTRATO

AREA DE RETENCION CAMPO INCAHUASI ~

OPERADOR: Total E & P Bolivie IPATI

Zona: 20
x (UTM)
430500

=
es co

A_VERTICE DISTANCIA | _DIRECCION

7807500

2 ICS-1 (PP) Ics-2 2500 I SUR 430500 7805000
3 Ics-2 Ics-3 soc 430000 7805000
4 1cs-3 | Ics-4 350¢c0 430000 7770000
{os | Ics-4 | 1cs-5 100C0 420000 7770000
{« | Ics-5 | ICS-6 37500 420000 1407500
L7 | IcS-6 [__3cs-1 (PP) 105¢0 430500 7a07500

f*
FORMULARIO 2
COORDENADAS DE LOS VERTICES

AREA DE RETENCION CAMPO iNCAHUASI

OPERADOR: Total E & P Bolivie IPATI

Zona: 20

‘UTM PSAD-56

[wee] vertices [x ue Yue [tata Tengitud
[1 | tes-1(Pe) 430500 7807500 [19° 49° 37.157" 63° 39° 49,111"

430000
430000
420000
420000

7805000 [19° 50° 58.482"
7805000 19° 50° 58.417"
7770000 20° 09) 56.943"
7770000 20° 09° 55.538"
7897500 19° 49" 35.713"

AREA (HA) :

PARCELAS.

63° 39°
63° 40°

a9. adg"
06, 638"
40' 11.452"

RESUMEN GENERAL

AREA DE CONTRATO IPATI

AREA HECTAREAS
AREA DE CONTRATO 61.375,00
AREA DE EXPLORACION 23.750,00
AREA DE RETENCION (CAMPO INCAHUASI) 37.625,00

PARCELAS
24,55

6OxXsmg20/10/2006
PERL

|

BOLIVIA

VPACF |

ESCALA GRAFICA

CONTRATO DE OPERACION

ENTRE

YPFB - TOTAL EXPLORATION PRODUCTION BOLIVIE

(ANEXO A - ADJUNTO 1)
AREA DE CONTRATO "“IPATI"

460.000 A100 430.003 430 000 aeu.cba 4906
mAh fe du :
7.870 000° a + A 1 7.876.009
a wef om] os | oe ae) me} oo fue fue
kg pe
an \
7.880.000 1
a ) \
\
; om
fade COS 4 |? 559.000
ul \
| |} wa
wave i “%
sal ! §
726 OCo H / 7 RAD OOo
WW {
— t \ 1
es
sae fal | \
| . : :
19
N
| | ais
=,0
te lz
1.220 $ rg
oa
7
19 | | | ig .
1a |
7.810.000 1 - vl “gra.uee
6s 49 a0
enu.uuo 41.000 20.00 4.50 N08 44g 900 450,000 469.0
| REFERENGIA

[A Area de Exploracén: - — ,
yall 9.50 Paroelas WOLOMETROS. | <>
PROVECCION UTM ors

ESFEROIDE PSADS6
MERIDIANO CENTRAL 63

ZONA 20 CONTRATO DE OPERACION
- —-— Unite Departmental ENTRE
Umite de Parceles | YPFB - TOTAL
(ANEXO A ADJUNTO It)
Diels eM Wo cleo ARTE HR tomer oebe 1 pe ; BLOQUE IPATI

ye
1m
4g0.co0 «410.00 420.000» 430.c00- 440.000

450.900 460.000

7a70.000 OP 7.870.000
wow tae tot bosom fae ok ae oe ba |
1
| en |
“ | \ ley prs
7.860.000 : i 7,860,000
os | 4
poo | \
wo} \
7.860.000 - by 7,850,000
i '
inva’ - ie Ww
7.840.000 i \ 7.840.000
it |
dee i
~ i
7.830.000 7.830.000
1h
i
7.820.000 | 7.820.000
Ww
a | | 19 4h
iy |
7.810.000) ; 7.810.000
a
|
20 |
7.800.000 — 7.800.000
Day | i
7.780.000}-——}--—-# = 7.790.000
WW Ue Tay | va uy
on
7.780.000
us
on
7.770.000

GW 45
4¢0.000 410.000 420,000 430.000 440.000
REFERENCIA

‘brea Oe Exploractin: ESCALA ' 502.000

“tpati": 9.80 Paracas _———
one 10
PROYECCIONU TM

FSPEROIDE PSAD £6
Area de Retenoen MERIDIANO CENTRAL 63

Campo “INCAHUASI", 45.95 Parcelas ZONA 20

Limile Bepartamental
Limite de arceas

ot du

au
450.000 460.000

a 3
SONTRATC DE OPERACION
ENTRE
YPFB - TOTAL EXPLORATION
PRODUCTION BOLIVIE
{ANEXO A ADJUNTO Il)

AREA DE CONTRATO "IPATI"
ANEXO B

FORMATO DE GARANTIA BANCARIA

7
ANEXO B

FORMATO DE CARTA DE CREDITO
STANDB ANTIA BANCARIA

{Papel Membretado del Banco Emisor|

De: Banco Emisor
Para; Yacimientos Petroliferos Fiscales Bolivianos y Banco Negociador /
Notificador

Por imstrucciones y por cuenta de
(conjuntamente. el *Vitular”). con la presente emitimos esta Carta de
Credit rrevocable S:andby numero a tavor de Yacimientos Petroliferas
Fiscales Bolivianos (el “Beneficiario™) hasta per la cantidad de Bo
{ dolares 00/100 moneda de curso legal en Jos Estados | nidos de America).

disponible a Ja vista en las de (Nombre del Banco Emisor) a la presentucion de:

Deelaracion del Benet aando su derecho a hacer cfeetiva esta Carta
de Crédito conforme al Contrato de Operacion Num. de fecha de de
2006 para el Area . que celebré con el Vitular (en adelante fa “Deelaraciin” ).
en el formate previsty como Apendive A de esta Curta de Creédito.

Esta Carta de Crédito expirara ¢] (la “Fecha de Veneimiento™), en
el entendido de que tal fecha sera prorrogada automaticamente en caso de que ocurra. v por
la duracion de. cualquier evento de Fuerza Mayor ital ¥ como este termine se utiliza en el
articulo 17 del documento 500 de la Camara de Comercio Imernacional - "UCP 300°)
aplicable al Banco bmisor y/o al Banco NegociadorNotificador

Ista Carta de Crédito se prorrogara automiaticumente por periodos adicioniles de un
ano a partir de la Fecha de Veneimiento y de cada una de las fechas de veneimiento
subsecuentes. salve que cl Banco Emisor notifique al Beneficiario. con por lo menos 45
dias calendario de anticipacién a la Fecha de imiento correspondiente, mediante
escrito entregado en mano. con acuse de recibo. la decision del Banco Emisor de no renovar
esta Carta de Crédito por dicho periody adicional y que el Titular ne hitya presentade una
nueva Carta de Crédit emitida por ote Banco antes del vencimiento de ests Carta de
Credito. en cuyo caso ¢l Beneliciario tendra cerecho de hacer efectivo el monte emonces
disponible de esta Carta de Crédito mediante la presentacion de la Declarac
correspondiente

Fsta Carta de Crédito sera pagadera al Beneficiario dos dias habiles después de la
presentacion en orden de la Declaracion antes mencionada el Banco Emisor.

En tado lo no previsto por la misma. esta Carta de Creédito se revird por UCP S00.
Psta Carta de Crédito se regina ¢ interpretara por lus leyes de la Reptiblica de Bolivia.

a

Al recibo de la Deelaracidn de parte del Beneliciario. cl Baneo Lmisor debera
decidir. dentro del dia habil siguiente. si la Declaracion se encontrd en orden, de acuerdo
a lo requerido en el segundo parrafo de esta Carta de Crédito. o si decide rechazarla.
informando al Beneficiario por escrito Jas diserepancias que motivan el rechazo, en el
entendido de que el Banco Fmiser no podra rechazar la Declaracion si esta se apeza al
formato adjunto coma Apendice A. En caso de que Ja Declaracton no se apeyue a dicho

formato, ef Beneliciario podra volver a presentar la Declaracién correspondiente cuantas
veces sea necesarto.

Todos los gastos bancartos en relacion con esta Carta de Credito seran por cuenta
del Titular.

El Beneticiario podra presentar un requerimiento de cobro por el monte tetal de
esta Carta de Crédito o requerimientos de cobro parciales. r7
APENDICE 4

DECLARACION DEL BENEFICIARIO

La Paz. Bolivia.a de de
Nombre del Banco Emisor y/o Banco Negociador/Notifieador:
Direccién del Banco Emisor y/o Banco Negociador!Notificador:
Atencién a: Departamento de Cartas de Créedito

Asunto: Carta de Crédito Stamd-Ay numero adavor de Yacimientos
Petrolileros Fiscales Bolivianos.

Lstimados Sefiores:

Por este medio les hacemos constar que, de acuerdo con los términos y condiciones del

Contrata de Operacion No. de fecha para el area 4
Yacimientos Petrolileros Fiscales Bolivianos tiene derecho a recibir como pena conyencional la
cantidad de US$ por incumplimiento a las obligaciones relativas a las Unidades de

Trabajo de Exploracion previstas en el Contrato de referencia

Favor de proceder a depositar la cantidad indicuda dentro de los des dias habiles
siguientes a la fecha de esta notificacion. a la cuenta a nombre de Yacimientos Petroliferos
Fiseales Bolivianos, cuyos date

ve indican a continuacion:

Cuenta No.
Banco:

Atentamente.

Yaeumientos Petrolileros Fiscales Bolivianos.

Por:

Apoderado Legal > 7

FWRI
ANEXO C

FORMATO DE GARANTIA
DE CUMPLIMIENTO ,;,

(
CARTA DE GARANTIA BLOQUE

Sefores
Yacimientos Petroliferos Fiscales Bolivianos.-
Presente.-

Ref. Carta de Garantia Contrato de Operacion Bloque

En relacion con el Contrato de Operacién entre Yacimientos Petroliferos Fiscales

Bolivianos y [Empresa Participante], para
operaciones petroliferas en el Bloque [Bloque del Contrato]
la empresa {Empresa ultima Casa Matriz],

una empresa organizada y existente bajo las leyes de la Republica de
. por medio de este documento certifica que es
propietaria de la empresa [Empresa
Participante], organizada y existente bajo las leyes de la Republica de

, debidamente constituida en Bolivia, y garantiza de
manera solidaria, continua, incondicional e irrevocable. que proveera a dicha
empresa [Empresa Participante] todos los
recursos tecnicos y financieros necesarios. incluyendo el personal necesano,
Para que dicha empresa ejecute completamente y en forma apropiada sus
obligaciones, en conformidad y en conexidn con el mencionaco Contrato de
Operaci6n

En caso de que _ [Empresa Participante]
no cumpla sus obligaciones establecidas en el Contrato de Operacidn objeto de
la presente Carta de Garantia, la empresa ee
{Empresa ultima Casa Matriz] las cumplira o hara que sean cumplidas

Fecha

Firma

Nombre del Representante Legal:

Empresa: [ultima Casa Matriz]

ANEXO D

PROCEDIMIENTO FINANCIERO Y CONTABLE

c.

a
41

TS

1.3

14.

15.

21

22

ANEXO D
PROCEDIMIENTO FINANGIERO Y CONTABLE
CLAUSULA 1
DEFINICIONES

Las defniciones contenidas en la parte principal de este Contrato se aplican
también a este Procedimiento Financiero y Contable con el mismo significado. En
caso de discrepancia entre el texto del Contrato y este Anexo, prevaleceran las
disposiciones contenidas en la parte principal de! Contrato

El propdésito de este Anexc D es el de definir con mayor detalle la manera en que
los costos y gastos de las Operaciones Petroleras seran presupuestadcs y
Tegistrados para ser, tomados en cuenta 0 no, como costos recuperables y ser
aprobados por YPFB.

Todas las referencias a Clausulas son referencias a las Clausulas de este
Procedimiento Financiero y Contable

Revision del Procedimiento Financiero y Contable.

Las Partes acuerdan que si un procedimiento establecido aqui resulta injusto o
no equitativo para cualquiera de las Partes en cuestién estas deberan reunirse y
procurar ponerse de acuerdo en los cambios necesarios para corregir la injusticia
o la falta de equidad

Esta revision debe hacerse mediante un instrumento escrito y firmado por las
Partes.

La contabilidad sera preparada por el Titular sobre bases devengadas, es decir
que se da reconocimiento a los costos yio gastos a medida que se incurren y se
registran en los periados en los cuales se relacionan

CLAUSULA 2

CRITERIOS DE CONTABILIDAD Y REGLAS PARA
LA CONVERSION DE MONEDAS

Los registros contables de este Contrato seran mantenidos por ei Titular én la
Republica, en Bolivianos, en idioma espafiol. en periodos anuales calendario y en
cumplimiento de las disposiciones previstas en la parte principal del Contrata y de
este Procedimiento Financiero y Contable. segun los principios y normas de
contabilidad generalmente aceptados en la Industria y las normas de contabilidad
vigentes en la Republica

La conversion de cualquier moneda diferente a Bolivianos que deba efectuarse en
‘a Republica en virtud del presente Contrato se realizara al tipo de cambio oficial
del Banco Central de Bolivia seg&n el Ultimo Dia Habil anterior a la fecha de la

an
{ransaccion y/o registro contable

2.3. Tadas los costos directos e indirectos incurridos por el Titular con respecto a las
Operaciones Petroleras y en la consecucidn de los objetivos de dichas
Operaciones establecidos en ja Clausula 4, seran debilacos a las cuentas llevadas
por el Titular dé acuerdo con la clasficacién general de Costos de Exploracion y
Evaluacion, Costos de Desarrollo y Costos de Explotacion. los cuales se definen
come sige

2.3.1. Costos de Exploracion y Evaluacion

Incluyen todos los costos directos e indirectos incufridos por el Titular durante el
Periodo de Exploracion y Evaluacion. desde la Fecha Efectiva hasta la
Declaratoria de Comercialidad, consideranda, pero no limitads, a

a) estudios y levantamientos topcgraficos. aéreas. geofisicos. geoquimicos y
geologicos (incluida su interpretacién)

b) perforaciones. pruebas de produccién y todas las actividades asociadas
como por ejemplo la extraccion de muestras,

c¢) todos los costos incluidos los costos por mano de obra, materiales y
servicios para la perforacion y terminacion de los Pozos de exploracion y
evaluacion, contando que los Pozos esten secos y no acabados como
Pozos productivos 0 de inyeccion.

d) instalaciones en la Republica utilizadas solamente para apoyar estos
proposites. incluidas vias de acceso; infraestructura necesaria para el
traslado de personal y Materiales hasta el sitio de operaciones:

2) adquisicion y tratamiento de informacion geolagica y geofisica
23.2. Costos de Desarrollo

Todos los costos directas e indirectos acasionados por el desarrollo de uno o
mas campos para la produccion de Hidrocarburos, desde |a Declaratoria de
Comercialidad hasta el inicio de la Produccién Comercial Regular y los costes
directos o indirectos ocasionados por el desarrollo supiementario de uno o mas
campos fealizados con posterioridad al inicio de la Produccién Comercial
Regular. considerando principalmente y sin que la rélacion sea limitativa

a) todos los costos de perforacion y terminacién de Pozos. productores de
Hidrocarburos © inyectores dentro de los reservorios Oo yacimientos, para
poner en produccion el Campo. incluida la perforacion. la profuncizacion y la
terminacién de dichos Pozos. incluida también la perforacion de Pozos de
servicios, como los que se emplean para la evacuacion de desechos,

b) todos los costos para la ccnstruccion de vias de acceso u otras vias de

comuncacién que tengan que ver solamente con las actividades de
desarrollo previstas

De
2.3.3

3 Dat

3.1.1

}

a)

todos los costos para la construccion de plantas ¢ instalaciones dedicadas a
\a produccian, tratamiento. almacenamiento, y transporte de Hidrocarburos,
tales como tuberias. equipos para la produccion y tralamiento de
Hidrocarburos, ecuipos para cabezales de Pozo. equipas de extraccion del
subsuelo, tuberias de produccion varillas de bombeo, bombas |ineas de
flujo sistemas de recuperacion mejorada, tanques de almacenamiento y
otras instalaciones relacionadas a tales efectos,

estudios de ingenieria. reservorio y de diseno para esas instalaciones

Los Costes de Desarrollo de las instalaciones tsadas en dos 0 mas campos
podran ser compartidos entre los Campos, caiCulando el estimado dé uso por
cada Campo de acuerdo a los principios correcios y reconocidas de Contabilidad

Costos de Explotacion

Se incluyen aqui todos los costos directos e indirectos de un Campo diferentes a
los Costes de Exploracion o de Desarrollo a partir del inicio de ta Produccion
Comercial Regular de dicho Campo, principalmente:

a) operacién, mantenimiento y reparacidn de los Pozos ce produccién e

b)

inyeccidn, asi como todos les Materiales. consumibles, productos, piezas de
recambio tuberias. Sistemas dé servicios generales. lubricantes,
instalaciones asi como, la constitucién y la variacion del stock de materiales
comprendidos en el respectivo Plan de Trabajo,

planificaci6én, produccién. control, medici6n y transporte del flujo de
Hidrocarburos, asi como el tratamiento. almacenamiento y traslado de los
Hidrocarburos desde los reservorios hasta el Punto de Fiscalizacion

Los costos de explotacién deberan incluir de contormidad con las practicas
prudentes de la industria. una reserva para cubrir los costas par abandono
descritos en la Clausula 25 del Contrato, cuya cantidad refleje los costos de
abancono proyectados, que seran aprobados por YPFB Se consideraran
recuperables los descritos en la clausula 4.1 13

CLAUSULA 3

PRESUPUESTOS.

Aprobacion

Programa de Trabajo y Presupuesto para Operaciones de Exploracion

El Programa de Trabajo y Presupuesto correspondiente al primer Afio del Contrato
sera presentado por el Titular y aprobado por YPFB de conformidad con la Clausula
6 5 del Contrato Para los Afos siguientes el Programa y Presupuesto correspondiente
a esos afos sera presentado y aprobado de conformidad con la clausula 321

eo

<
siguiente.
31.2 Programa de Trabajo y Presupuesto de Evaluacion

El Programa ce Trabajo y Presuouesto correspondiente al Periodo de Evaluacion sera
presentado por el Titular y aprobado por YPFB de conformidad con la Clausula 6.15 del
Contrato

3.1.3. Programa de Trabajo y Presupuesto durante el Periodo de Explotacion

Ei Programa de Trabajo y Presupuesto de Explotacion correspandiente al primer Ano
del Periodo de Explotacién sera presentado por el Titular y aprobado por YPFB de
confermidad con la Clausula 7.10 del Contrato Para los Afios siguientes, el Programa
y Presupuesto correspondiente a esos Afios sera presentado y aprobado de
conformidad con la clausula 3.2.1 siguiente

32  Disposiciones generales

32.1 La presentacion de cada Programa de Trabajo y Pesupuesto sera realizada
por el Titular a YPFB con el detalle de las Operaciones Petroleras previstas para el Ano
siguiente

YPFB debera revisar y formular sus preguntas ylo obsefvaciones y aprobar el
Programa de Trabajo detalado y el Presupuesto correspondiente cada Ano de
acuerdo a siguiente cronograma

Antes del 30 de septiembre de cada Ano a mas tardar. el Titular debera presentar a
YPFB el Programa de Trabajo y él Presupuesto correspondiente al siguiente Ano

Este Programa sera revisado por YPFB, quien antes del 30 de Octubre de ese Ano
debera notificar por escrito al Titular sus observaciones, modi‘icaciones o solicitudes de
justificacion

Antes del 30 de Noviernbre de ese Ajio, el Titular debera presentar a YPFB el
proyecto definitivo del Programa de Trabajo detallado y el Presupuesto
correspondiente para el Aflo siguiente mas las previsiones de produccion para el Afio
siguiente, y las ultimas previsiones de cierre del Programa de Trabajo y Presupuesto
para el Afio en curso

Después de las revisiones, modificaciones y complementaciones aportadas por YPFB.
el Programa de Trabajo y el Presupuesto correspondiente deben ser aprobados
definitivamente por ambas Partes a mas tardar el 20 de Diciembre de ese Afio.

3.2.2 En caso de ser necesaria una modificacién del Programa de Trabajo y del
Presupuesto correspondiente al Ano en curso, el Titular notificara a YPFB la intencion
de realizar la modificacion y enviara el nuevo Programa de Trabajo y Presupuesto
revisado pafa su aprcbacién. YPFB dispondra de 30 Dias paca aprobar las
modificaciones realizadas por el Titular, en caso de no pronunciarse en ese plazo. las
modificaciones quedan aprobadas tacitamente.

3.23 Cor la condicién de respetar el Programa de Trabajo aprobado por YPFB. el

7<
Titular podra ejecutar costas y/o gastos suplementarios en el Presupuesto Anual si la
adicion de los exceden:es ro fuera superior al 15% de los Costos de Operaciones de
Exploracién y Evaluacién, 12 5% de las operaciones de Desarrollo y 10% de los castos
de las operaciones de Explotacion, del Presupuesto anual aprobado

Si para la realzacion del Programa de Trabajo, los castes y/o gastos
comprometidos por el Titular fueran superiores al Presupuesto aprobado y que estos
excedentes nc entraran dentro dé los limites indicados anteriormente, el Titular debera
someter a aprobacion de YPFB en el plazo mas breve posible. el Presupuesto revisado
para su aprobacion siguiendo lo dispuesto en el articulo 3.2 2 anterior

El Programa de Trabajo menciorado en esta clausula sera el ultimo Programa de
Trabajo aprobado

3.2.4 El Titular tiene la facultad de proponer a YPFB la revision de ultimo
Presupuesto previamente aprobado, en caso de presentarse operaciones no previstas
originadas por razones técn cas y situaciones de emergencia descritas en la Clausula
3.2.5, siguiente

E| Presupuesto revisado sera consicerado acoptade y en vigencia solo después de
recibir la aprobacion por parte YPFB, conforme a las disposiciones de la presente
clausula

325 EI Titular podra comprometer costos y/o gastos necesarios para acciones o
intervenciones en situaciones de emergencia como aquellas que implican la proteccidn
y la seguridad del personal, las instalaciones en el area de operaciones. la proteccién y
la preservacion del media ambiente. y en situaciones de Caso Fortuito y de Fuerza
Mayor. Estos gastos excepcionales comprometidos para enfrentar situaciones urgentes
ceberan ser sometidos a aprobacidn posterior por YPFB

33  Presentacion de documentos relativos al Programa de Trabajo y Presupuesto
correspondiente

3.3.1 El Programa de Trabajo presentado a YPFB. debera incluir las caracteristicas
técnicas y financieras de cada etapa de operacion y su presentacion debera permitir su
relacion con el Presupuesto correspondiente

332 E| Presupuesto a ser aprobado por YPFB debera ser detallado por item
presupuesiario significativo y debera permitir su faci relacion con la contabilidad de !as
operaciones

El Presupuesto detallado que sera revisado por YPFB, sera expresado en Dolares

333 Los documentos de soporte a ser remitidos a YPFB para la revision del
Presupuesto detallado deberan incluir

¢ U* reporte detallado de los Costos segregados de acuerdo con la clasificacion
general descrita en la clausula 2

« Un estado de la produccidn estimada de petrdleo, gas natural. GLP, etc

« Un estado de sintesis

BOS
Estos reportes incluiran comentarios y las principales hipotesis a tener en cuenta.

3.34 En caso de existir alguna modificacion del Programa de Trabajo y del
Presupuesto correspondiente. e] Titular debera presentar a YPFB

+ La ejecucion de los costos y/o desde el inicio del afio en curso hasta el mes
anterior a la fecha de presertada la revision del Presupuesto

+ Una comparacion del Programa de Trabajo y Presupuesto revisados con el
Programa de Trabajo y Presupuesto inicialmente aprobados.

« Las explicaciones y jJusuficativos necesarios en los items presupuestarios en los
cuales sé originan las principales modificaciones que exceden los limites descritos en
la clausula 3.2.3

CLAUSULA 4
COSTOS RECUPERABLES

41. Los Costos Recuperables seran cargados segun los términes y condiciores del
Contrato y de este Procedimiento Financiero y Contable. El Titular tendra el derecho
de recuperar en forma provisoria los Costos aprobados en los Programas de
Trabajos y Presupuestos presentados a YPFB y aprabadas por este, en forma
definitiva) segun las estipulaciones de Auditoria previstas en la clausula 7 del
presente Anexo.

Los Castos Recuperabies seran manteridos en Dolares

Todos los Castos Recuperables que seran cargados a las cuentas cel Contrato.
incluyen pero no se linitan a

411. Costos de Personal

a) Salarios, bonos. primas y cualquier otra remuneracion pagados a los
empleacdos del Titular, sean estos tecnicos 0 de apoyo; como legal.
contabilidad, tesoreria, recursos 1umanos infcrmatica y telecomunicaciones.
servicios generales, etc, que estén temporal o permanentemente trabajando
en beneficio de las Operaciones Petroleras. Asi mismo, se incluira el régirren
de personal expatnado aplcado seglin disposiciones internas de !a Casa
Matriz del Titular, que sera presentado oor el Titular para aprobacién de
YPFB. dentro de los 30 dias pesteriores a la Fecha Efectiva del Contrato El
Titular mantendra los registros necesarios. incluidas las planillas de control de
horas de trabajos ejecutados

5) Costos relatos a las cargas sociales de los empieados del Titular que
incluyen seguridad social, fandos de pensiones. etc.

c} Costos del personal del Titular por concepto de enfermedades, feriados
vacaciones, aplicables a los salarios pagados mensual, quincenal. semanal o

diariamente
d) Costos por concepto de seguros de vida colectivos. seguros médicos,
hospitalizacian y asistencia médica y accidentes ocurridos. en !a Republica
aplicables a los costos del Titular, asi como. la repatriacion del personal
expatriado en caso de accidente bajo las normas incluidas en las
disposiciones internas de la Casa Matriz del Titular

e) Cualquier otra costo relacionados con el personal del Titular segun las Leyes
Aplicables en Republica

f} Costos relacionados con el suministro a los funcionarios de YPFB y del
Ministerio de las facilidades necesarias para e| eyercicio de sus derechos de
conformidad con el Contrato, a los cuales hace referencia la clausula 15 1 (n)
del Contrato

g} Costes relacionados con \a formacién de los estudiantes o egresados de
educacio? técnica o superior relacionados con la industria pecrolera a los
cuales hace referencia la Clausula 15.1 (s) del Contrato

h) Costos relacionados con la capacitacién al personal boliviano dei Titular y al
personal de YPFB a los cuales hace referencia la Clausula 16.4 del Contrato

Todo el personal del Titular que participa en las Operaciones Petroleras bajo
este Contrato y cuyos costos son considerados recuperables bajo esta clausula,
debera completar Hojas de Control! de Tiempo (TCS) con Ja finalidad de cargar
dichos costos de personal a las actividades petroleras de este contrato. Estas
Hojas de Control ce Tiempo reg straran el tiempo real trabajado oor ese personal
en las actividades bajo este contrato cuyos costos seran prorrateados segun la
porcion de su tienpo dedicado a ‘as Operaciones Peircleras regidas por el
mismo.

Este mecanismo de prorrateo sera descrito en el procedmiento de Hojas de
Tiempo de la clausula 4 1 10

412. Costos de movilizacian y desmovilizacion del personal

a) Costos de movilizacion y desmovilizacion, del pais de origen hacia la
Republica, para todo el personal designado para las Operaciones Petroleras
y sus respectivas familias, en condicién permanente o temporal. Asi como
las indemnidades de instalacion y de partida incluidas en el regimen del
personal expatriado de la Casa Matriz del Titular

b) Costos de movilizacion. dentro de la Republica del personal designado para
las Operaciones Petroleras, en condicidn permanente o temporal, en
direccion a los lugares en que dichas operaciones son conducidas y
viceversa

413  Costos de transporte y reubicacién del personal

Transporte de personal y Materiales necesarios para la eyecucién de las

actividades contempladas en el Contrato
414

a)

b)

415

a)

b)

Costos de Servicios
Servicios del Titular

Los servicios relativos a las Operaciones Petroleras suministrados por el
Titular y/o sus Afiliadas, incluidos los que hayan sido ejecutadcs por medio
de equipos 0 servicios propiedad exclusiva de! Titular y/o sus Afliadas seran
debitados a las cuentas del Contrato segun los precios normalmente
aplicados por e! Titular En forma Anual, el Titular presentara Certificados "At
cost’ que respalden estos servicios y que seran emitidos por auditores
independientes y cuyo costo formara parte de los costos recuperables. Estos
servicios y las tarifas correspondientes, seran incluidos en los Presupuestos,
que seran presentados por el Titular para su revision y aprobacidn por parte
de YPFB. de acuerdo al procedimiento de Presupuesto descrito en este
Anexo.

Servicios de Terceros

Los contratos de servicios de cualquier naturaleza sumiistrados por terceros
seran debitados a las cuentas del Contrato por el valor de su coso real

Costos de Materiales.
Compra y alquiler de Materiales

La valoracién de los Materiales comprados o alquilados por el Titular para
la utilizacion en as Operaciones Petroleras incluira el precio del Material
comprado o la tarifa de servicio segun factura, deducido el descuento de
caja (si hubierej, mas los costos de flete y expedicion entre el local de
suministro y el local de embarque; tasas portuarias, aranceles y demas
derechos aduaneros; flete hasta e| local de destino, Seguros: impuestos
costos de legalizacior, costos de inspeccion y otros debitados al costo del
Material, asi como las operaciones de manipulacion y traslado a los
almacenes 0 sitios de operacion

Materiales nuevos

Los Materiales que nunca hayan sido utilizados seran facturados segun el
precio neto de entrega.

Materiales usados.

Los Matenales que se encuentren en buenas condiciones y puedan
utilizarse para su func.on original sin tener que ser reacondicionados, seran
facturados a un precio maximo del setenta y cinco por ciento (75%) del
valor neto del Material nuevo equivalente disponible actualmente en el
mercado

D

\

2
d)

e)

9)

h)

a)

b)

Otros Materiales usados

Los Materiales usados que puedan utilizarse para su funcion original.
despues de ser reparados y reacondicionados, seran facturados a un
maximo del cincuenta por ciento (50%) del valor neto del material o equipo
nuevo equivalente disponible actualmente en el mercado

Materiales en malas condiciones.

Los Materiales que ya no puedan utilizarse para su funcion original pero
que puedan utilizarse con otros fines. seran ‘acturados a un precio maximo
del veinticinco por ciento (25%) del valor neto del Material nuevo
equivalente disponible actualmente en el mercado.

Desechos

Los Materiales que ya no puedan repararse 0 utilizarse seran facturados al
precio actual de mercado para os desechos

El Titular no garantizara ningun Material mas alla de las garantias ofrecidas
por los suministradores y fabricantes, y en caso de equipos o materiales
defectuosos, cualquier indemnizacion recibida por el Titular de sus
suministradores 0 de sus agentes sera debidamente acredilada a las
cuentas del presente Contrato

El Titular podra mantener en la Republica almacenes para preservar los
Materiales y otros articulos relacionados con las Operaciones Petroleras
de! Contrato

El Titular realizara inventarios fisicos con una periodicidad anual

El Titular debera notificar a YPFB con no rrenos de treinta (30) Dias de
antelacién su intencién de realizar dichos inventarios, de modo que YPFB
pueda asistir si lo desea

El Titular realizara los ajustes necesarios en la cuenta de Costos
Recuperables después de conciliar dicha cuenta con el inventario realizado
e informara a YPFB de tales ajustes. y presentara una lista de las medicas
Propuestas para evilar la repeticion de estos hechos

Impuestos, Tasas, Contribuciones y Compensaciones e Indemnizaciones

Los impuestos. tasas y contribuciones vigentes en la Republica y aplicables
a las Operaciones Petroleras realizadas por el Titular en el marco det
Cortrate se constituyen en Costes Recuperables con excepcion del
Impuesto Directo a los Hidrocarburos, Regalias. Particpaciones y del
Impuesto a las Utlidades de las Empresas

Las Compensaciones e Indemnizaciones a \as cuales se refiere la Clausula
15 1 incisos (p) y (q) del Conirato relacionadas con los articulos 119, 120 y
131 de la Ley de Hidrocarpuros seran consideradas como Costos
Recuperables
4.17 Proteccion al Medio Ambiente y Seguridad Industrial

Son considerados Costos Recuperables todos los costos y/o gastos
Incumdos por el Titular con la firalidad de evitar la polucion y el deterioro del
medio ambiente y de garantizar la seguridad y la proteccion de las personas
que prestan servicios y/o forman parte del Titular bajo el marco del Contrato
y las Leyes Aplicables

4.18 Costos Legales

Los valores pagados por e! Titular por concepto de honorarios de abogados
e incurridos en beneficio de las Operaciones Petroleras seran Costos
Recuperables pero no se incluiran como tales jos referidos a costos
derivados de un proceso arbitral entre las Partes o por solicitud de un
experto para otros fines relacionados con el Contrazo.

4.1.9. Seguros

a} Los costos por primas de seguros contratadcs por el Titular para cubrir las
operaciones realizadas bajo el marco del Contratc, previstas en la Clausula
17 del mismo, seran considerados Costos Recuperables

b) Los costos que se refieren a las franquicias pagadas para la reparacion de
danios causados durante la realizacion de la Operaciones Petroleras bajo el
marco del contrato son considerados Costos Recuperables

c) Los costos de reparacién y de reposicién de cualquiera de las instalaciones
materiales y equipos dafiados y destruidos relacionados con las
Operaciones Petroleras. son considerados Costos Recuperables

d) Los costos de darios personales, dafios a terceros y dafios al medio
ambiente asociados con las Operaciones Petroleras, son consideracos
Costos Recuperables

4.1.10 Costos de Administracian y Servicios

Todos los costos directos e indirectos que se deriven de! uso de las
instalaciones comunes de apoyo para las operaciones dé exploracion
desarrolo y explotacion. como por ejemplo los costos de las actividades
de gestion y servicios, entre los que se incluyen

a) la compra. construccion, operacién y mantenimiento de los almacenes,
vehiculos automotrices. naves aéreas. oficinas administvativas,
estaciones de incendio y de seguridad, talleres, plantas de tratamiento
de aguas residuales. plantas eléctricas, sistemas de comunicaciones.
alojamiento. instalaciones y muebles comunales, herramiettas y
equipos utilizados en estas actividades,

b) todos los Costos de direccién, administrativos (alquiler, muebles,

AS
comunicaciones. energia, mantenimiento y seguridad) ¥ generales
incurridos en la Republica en las oficinas principales del Titular y en el
Area del Contrato principalmente los de supervision. contabilidad y los
servicios relacionados con los empleados

c} en caso de que cualquier otra instalacion sea ulilizada para
operaciones relacionadas con otras Areas Contractuales, los costos
respectivos seran prorrateados de acuerdo con su utilizacion

Los costos de administracién y servicios deben ubicarse en Costos de
Exploracion, Costos de Desarrallo y Costos de Explotacidn, segun la
descripcion realizada en la Clausula 2 del presente Anexo.

Los costos de administracion y servicios, al igual que os de pe’sonal seran
cargados a los Costos Recuperables en funcion al Proced:miento de Hojas
de Tiempo que sera presettado a YPFB dentro de los 30 dias pasteriores a
la Fecha Efectiva para su aprobacion, YPFB tendra 30 dias para solicitar
aclaraciones y finalmente para aprobar el mencionado procedimiento, en
caso de no aprobarlo en ese tiempo. el mismo quedara aprobado de hecho.

Los Costos de administracion y servicios no se duplicaran con los Costos cargados
segun lo establecido en las clausulas 4 11,4 1.2 y 4.1.3 indicadas supra

4.1.11 Depreciacion de Activos Fijos

Durante la fase de Desarrollo los activos fijos detallados a continuacion
seran amortizados de manera lineal de acuerdo a su vida Util en los
siguientes porcentajes y anos de depreciacion. Y las amortizaciones seran
presentadas como costos ‘ecuperables

a Pozos petroleros 20%  Sanos
b Lineas de recoleccién 20% Safos
c. Plantas de procesamiento 12.5% 8anos
d. Ductos 10% 10 anos

4112 Los costes y gastos incurridos en las fases de exploracion y explotacion
seran presentados como costos recuperables en el afio en que se incurran

4113 Castos de Abandono
Son considerados Costos Recuperables los costos y/o gastos incurridos
por el Titular para el Abandono estipulados y de acuerdo alas condiciones
establecidas én la clausula 25 del Contrato

4114 Costos Historicos

Los costos historicos que hayan sido previamente aprobados por las Partes
a considerar como costos recuperables dentro de este Contrato, seran

expresados en el Anexo G del mismo.
<4
42

43

44

41.14. Otros Costos

Cualquier Costo no cubierto por o relacionado con las disposiciones para
débito a las cuentas del Contrato, en el que haya sido incurndo el Titular
para la ejecucion apropiada de las Operaciones Petroleras Bajo reserva
que dichos costos y/o gastos hubieran sido ircluidos en el Presupuesto. de
acuerdo al procedimiento descrito en la Clausula 3

Creéditos bajo el Contrato.

Los ingresos netos de las siguientes transacciones deben acreditarse ala cuenta
de Costos Recuperables

a) ingresos netos dé cualquier seguro o reclamacion relacionada con las
Operaciones Petroleras o cualquier activo cargado a la cuenta de Costos
Recuperables,

b)  ingresos recibidos de terceros por uso de la propiedad o activos cargados a
la cuenta de Costos Recuperables:

¢) cualquier indemnizacion recibida por el Titular, de los suministraderes o
fabricantes o de sus agentes en relacion con servcios Materiales
defectuosos, cuyo Costo haya sido cargado previamente a la cuenta de
Costos Recuperables:

d) pagos por concepto de arrendamientos, reembolsos u otros créditos recibidos
por el Titular aplicable a cualquier cargo que se haya hecho a la cuenta de
Costos Recuperabies:

e} ingresos por ventas de materiales sobrantes 0 activos cargados a las cuentas
de Costos Recuperables, de los cuales se ha recibido la cantidad neta

No duplicacién de cargos m de creditos

No obstante otras disposiciones previstas en el presente Procedimiento
Financiero y Contable. es la intencion contractual que no exista duplicacion de
cargos 0 créditos en la cuenta de Costos Recuperables. Los costos debitados a
dichas cuentas y relativos a bienes no utilizados por concepto seran acreditados
y después de haberse registrados como credito, el Titular podra disponer
libremente de tales bienes

Asistencia general

Se consideran costos de asistencia general los costos de direccion general
supervision, control, soporte cientifico, utilizados para alcanzar el kow how
aplicado en las Operaciones Petroleras. provistos por la casa matriz del Titular
durante los periodos de exploracion, cesarrollo y explotacién del presente contrato

Esta asistencia genera sera considerada Costos Recuperables en los periodos
que correspondan aplicando los porcentayes aprobados a continuacior

a
45

45.1

452

4.5.3

$.1

5.2

e Durante las Operaciones de Exploracion se considerara el 2% sobre los
costos y/o gastos anuales de ese periodo.

+ Durante las operaciones de Desarrollo y Explotacion se considerara el 1%
sobre los costos o gastos anuales de esa etapa.

La verificacion del calculo y aplicacion correcta de la formula de la Asistencia
General estara sujeta a auditorias.

‘Actualizacion del saldo de los Costos Recuperables pendientes desde el inicic del
contrato hasta el inicio de la Produccién Comercial Regular

Cuando er cualquier periodo e| monto destinado al pago de Costos Recuperables,
no sea suficiente para cubrir todos los Costos Recuperables acumulados, la
diferencia sera considerada como saldo inicial para el siguiente periodo

El saldo de los Costos Recuperables acumulados entre la Fecha Etectiva y el inicio
de la Produccién Comercial Regular, sera sujeto a una actualizacidn por efectos de
/a inflacion segin el indice PPI, desde el momento de su erogacién hasta el de su
efectiva recuperacién.

E! indice de actualizacion resultante de la aplicacion del Producer Price Index de
fos Estados Unidos de América se aplicara de mutuo acuerdo entre las Partes, al
cierre de cada afio.

CLAUSULA 5
RECURSOS PARA LAS OPERACIONES PETROLERAS
Las remesas hacia la Republica de fondus necesarios para la ejecucion de las
Operaciones Petroleras seran registradas de conformidad con el presente
Procedimiento Financiero y Contable y las Leyes Aplicables
Los fondos necesarios para el pago de los costos y/o gastos realizados en el
marco del Contrato seran provistos por el Titular siguiendo las necesidades

expresacas en el Presupuesto aprobado, y serviran para cubrir exclusivamente el
Programa de Trabajo y el Presupuesto aprobados por YPFB.

CLAUSULA 6
INFORMES DE RETRIBUCION DEL TITULAR

E) Titular llevara en la Republica registros financieros y contables detallados de
las Operaciones Petroleras asi como los ,ustificantes primarios originales de las
mismas, confarme a las practicas usuales de la Industria y a lo establecido en la
Clausula 2.1 de! presente Anexo.

6.2. Para cumplir lo mencionado en la Clausula 6.1 y garantizar el control eficiente de
los Costos Recuperables bajo Contrato, el Titular presentara un plan de cuentas
que permita el registro correcto de los Costos que provoque cada actividad en
las Operaciones Petroleras durante las operaciones de Exploracion, Desarrollo y
Explotacion que sera presentado en los 30 dias siguientes a la Fecha Efectiva
para su aprobacién por YPFB, quien en un plazo no mayor a 30 dias debera
aprobarlo. En caso de no aprobarlo en ese termino se consicerara aprobado

63. Dicho plan de cuentas debera estar disponible ante cualquier solicitud de YPFB
0 Cualquier otro organismo gubernamental competente de la Republica

64 Todos los informes firancieros y contables que el Titular presentara a YPFB
tendran uniformidad en lo que se refiere a denominaciones, referencias y
codificaciones, a fin de facilitar su comprension

65 Adicionalmente a los calculos que debe presentar el Titular. de conformidad con
la clausula 14.2 del Contrato, el Titular presentara en forma mensual y hasta el
dia 15 habiles del mes siguiente los informes siguientes

6.5.1. Informe ce Hidrocarburos Producidos e Hidrocarburos Netos Total Mensual

Después de iniciar la Produccion Comercial Regular en los Campos objeto del
Contrato, e! Titular presentara a YPFB un informe de Hidrocarburos Producidos e
Hidrocarburos Netos por nivel productor, por Pozo y por Campo que debera ser
entregado de acuerdo a los plazos descritos en la clausula 6.5, 2 inciuira la
siguiente informacion

a} Cantidad de Hidrocarouros Producidos debidamente separados segun
corresponda, por nivel productor, por Pozo y total del Campe Dia a Dia

b) Cantidad de Hidrocarburos Producidos debidamente separados segun
corresponda, por nivel productor, por Pozo y total del Campo acumulado
hasta la fecha en cuestion

c) Cantidad de pérdidas de Hidrocarburos Producidos en e! periodc y
acumulado.

d) Cantidad de Hidrocarburos Producidos dedicados a la quema. venteo y
consumo propio en el periodo y acumulada

€) Cantidac de Hidrocarburos Netos entregados en el Punto de Fiscalizacién a
YPFB er el perioco y acumulado

f} Cantidac acumulada de Hidrocarburos Producidos y almacenados en el
periodo indicado.

g) La cantidad de Gas Natural Asociado usada diariamente para llevar a cabo

7
65.2

653

6.5.4

las Operaciones Petroleras
Informe de Costos

De conformidad con las disposiciones del Contrato, especialmente las
contempladas en la Clausula 742. cada Mes el Titular debera preparar para
YPFB un informe de Costos

El intomme reflejara el avance de los trabajas con relaci6n al Presupuesto
aprobado segln el procedimiento descrito en la clausula 3 de este Anexo

El informe debera distinguir entre Costos de Expioracion, Costos de Desarrollo y
Costos de Explotacion e identificara todos los Componentes principales de Costos
dentro de estas categorias El informe se entregara a YPFB, en los plazos
establecidos en la clausula 6.5 incluyende la informacion siguiente

a) Costos ejecutades en las Operaciones Petroleras bajo este Contrato en el
Mes en cuestion y acumulados hasta el Mes correspondiente, desglosados
en los indicadores y categorias establecidas de acuerdo a lo dispuesto en el
presente Anexo

b) Explicaciones sobre cualquier variacion entre el Presupuesto aprobada y los
Costos reales para el periodo en cuestion

c) Explicaciones sobre cualquier diferencia entre el Presupuesto aprobado para
el Afio en cuestion y los Costos reales acumulados ejecutados,

Informe de Costos Recuperables

El informe se entregara a YPFB. en los plazos establecidos en la clausula 6.5
incluyendo la infermacion siguiente

a) Desde él inicio de las Operaciones Petroleras hasta el fin del mes anterior:

* Los Costos Recuperables acumulados
* Los Costos Recuperados acumulados

e El salco de los Costos Recuserables pendientes a acumular para el
mes siguiente

b) En el mes reportado.

« El saldo acumulado pendiente definido én él punto a) de la presente
clausula,

* Los Gastos Recuperables generados e7 el Mes y que seran utilizados
én los calculos de la Clausula 14 2 del Contrato

Informe de Retribucién de! Titular
De conformidad con las disposiciones en la Clausula 14 2 del Contrato. cada Mes

el Titular debera preparar para YPFB un informe de Retribucion que incluira la
infermacién siguiente
a) Valor de la Retribucion acumulada desde el inicio del Contrato hasta el fin de!
Mes anterior

b) Valor de la Retribucién correspondiente al mes reportado.
6.6 Reuniones de Seguimiento y Control

a) Dentro de los 60 Dias posteriores a la Fecha Efecta del Contrato se reahzara la
primera reunion entre el Titular y YPFB. para definir formatos bajo los cuales se
presentara Ja informacion requerida

b) En lo postenor, las -euniones de seguimiento y control sé realizaran con una
periodicidad definida entre ambas partes

CLAUSULA 7
AUDITORIA

71 YPFB, cubriendo todos los costos correspondientes, tendra derecho a realizar
una aucitaria completa de la cuenta de Costos Reciperables. asi como de los
fegistros y originales de los justificantes primarios directamente relacionados con
esa cortabilidad. en el curso de cualquier Afio o parte dei mismo, dentro del
periodo de veinticuatro (24) Meses contados a partir dei ultimo dia de dicho Ano
El informe dei auditor se presentara a consideracion del Titular én un plazo de
sesenta (60) Dias posteriores a la terminacién de la misma

El Titular tendra un plazo de sesenta (60) Dias. contados a partir de la recepcion
del informe del auditor, para responder cualquier aclaracién en relacién a dicha
auditoria

Transcurridos los plazos establecidos en esta clausula 7 1, la cuenta de Costes
Recuperables sera considerada aprobada por YPFB. salvo cualquier
discrepancia reiterada sefalada en el informe del auditor, sin perjuicio de lo
establecido en la clausula 19 2 del Contrato

7.2 Durante el transcurso de la auditoria YPFB podra verificar y examinar todos los
cargos y créditos del Titular relacionados con las Operaciones Petroleras,
incluidos los libros de contabilidad. inventarios y cualquier otro documento,
necesarios para la auditoria.

Acemas, los auditores tendran derecho a visitar € inspeccionar, siempre que ella
tenga telacion con la auditoria y en momentos razonables. todos los lugares.
plantas. instalaciones. almacenes y oficinas del Titular en la Repukitca que
presten serwcio directo a fas Operaciones Petroleras de confarmidad con jos
términos del Contrato

Ta Todo ajuste accrdado entre el Titular y YPFB que resulte de la auditoria debera

e~™%
registrarse inmediatamente en la cuenta dé Costos Recuperables Cualquier
discrepancia no resuelta surgida de ja auditoria debera resolverse de
conformidad con fo dispuesto en Ja Clausula 22.3 del Contrato

ANEXO E

PROGRAMA Y PERIODOS DE EXPLORACION
r
ANEXO “E"

AREA DE CONTRATO: IPATI

Area de bxploracion: Ipati

Zona: Tradicional

Superficie: Parcelas 9.$0 equivalente a 23,750.00 hectireas,

Vase 4; Hasta el 23 de noviembre de 2007

Obligacion LTE remanente Fase 4: 674.22 (Seiscientos setunta ¥ cuatro coma
yeintidas) equivalerte a un valor de $us.3.371.100.00 (Tres millones trescientos seterta
y un mil cien 00/100 délares de Pstados Unidos de Norteaméricas

Perlodo de Rete:

Area de Retencién: Campo Incahuasi
Superficie: 15,08 parcelas equivalente a 37,625.00 heeldreas
Duracidn. Hasta el 19 de noviembre de 2014.

r?

ANEXO F

RETRIBUCION DEL TITULAR ,
CONTRATO DE OPERACION PARA EL, BLOQUE IPATI
ANEXO F

CALCULO DE LA RETRIBUCION DE YPFB Y DE LA RETRIBUCION
DEL TITULAR

I: La Panicipacian Adicional de YPFB establecida en este Contrato reemplazara
la ~alicuota adicional a las utilidaudes extraordinarias por actividades  cxtractivas de
recursos nalurales no renevables” establecida en cl Articulo 51 bis de la Ley 843 en ef
easo de que esta sea derogada. ne siendo dicha Partivipacion de aplicacion hasta ese
momento,

Il: Componentes de la participacién de YPFB y la Retribucién del Titular

En concordaneia con la Clausula 13 de este Contrite, la Retribucién del Titular a
ser pagada por YPFB y la Participacion Adicional de YPFB con respecto a cualquier Mes
durante Ja vigencia de esie Contrato serin determinadas de acuerdo con las siguientes
formulas:

PY, = 1B -T RT.

RT, = CR, + GDF,

donde:
Pk = Participacion de YPFB para el Mes “rr
RE, 2 Retribucion del Utular para el Mes “r"
CR, = Costos recuperados paca el Titular en ¢l Mes 1”
GDI, ~ Monto de la Gananeia a distribuir para cl Litular en el Mes “1”
IB, lngresos brutos generados por la venta de Hidrocarburos Netos en

el Punto de Visealizacion.

th = Valor de las regalias. participaciones ¢ IDH correspandientes a los
Hidrocarburos Netos recibidos por YPFB durante el Mes °C.

t = Numero progresivo de Mes. de manera que 1-1 corresponde al Mes.
en que se ubica la fecha efectiva.

GD, =UB -T-CR)
GDY. — qh, *GD,

GDT. =(1- gh GD,
donde:

GP. ~ Gananeiaa Distribuir proveniente de la venta de Hidrocarburos Netos en

el Punto de
GPY, —Participacién Adicional de YPEB en el Mes “U-

4h, - Partivipacion porcentual de YPFB sobre Ja panancia a distrihuir.
proveniente de la venta de Hidrocarburos Netos y que se obtiene de [a aplicacion
de la Tabla de Participacion de YPFB.

III: Costos Recuperables

Para efectos de la formula del apartado [I de este Aneso F. el valor de CR, se
delermina de acuerdo a la formula que se indica a continuacion:

CR =min(GR. +O,+ D4 4,4 IE dP ERO * IB, — Ty}

GR = maxlGR 10,40. 4.4, 470 4 TTR - EL ROM UIB — 6 9).04

donde

min ~ Simbolo que signifies la menor de las dos cantidades que le siguen,
indicudas entre corchetes y separadas por una coma

mux = Simbolo que significa la mayor de las des ¢antidades que le siguen,
indicadas entre corehetes y separadas por una comit

0; - Costos Recuperables incurridos en el Mes t con excepeion de Dy ET),
Thy Ay

dD, ~ Depreciacion de las inversiones en el Mes St” segun la clausula 4.1.17
del anexo D. (incluye las inversiones no recuperadas en el anexg G).

4 Costos de abandeno depositados en la Cuenta de Abandono en el Mes
of

GR, ~Costos Recuperables pendicntes de recuperar hasta cl mes

ERC = Limite poreentual de los Costos Recuperables sebre los ingresos brutes,
establecide en ta Clausula 13.2 (a) del presente Contrato. En caso de no
haber definido un limite porcentual se aplicara un limite se aplicara el

T0%e.

IT. = [] Impuesto sobre Transacciones efeetivamente pagado en cl Mes

ITF — El Impuesie a las Transacciones Financieras efectivamente pagade en el
Mes bs ba

En case de que todos los Ceostos Recuperables del Mes “t” no puedan ser
recuperadas en dicho Mes. los mismos seran reportados de forma sucesiva al sivuiente
Mes.

ans
IV: CAleulo del indice B para el Titular

b] porcentaje de participacién de YPFB en las ganancias proviene de la Tabla de
Panticipacion como gb;. Depende del volumen de vas natural entregado en el Punto de
Fisealizacién VG, y de un cociente B, que se detinen a continuacton;

VG_: Volumen de gas natural producido en el Mex “en millones de pies

cuibicos dia,

Fl cociente B, se calcula de contformidad con la siguiente formula

: an Pa ;
DA, +B + Lave
Re a) ft para t=]
i, — Son + Se.
21d

B= para 1]
D ~ Depreciavion de lay inversiones caleulada en el Mes”
DA = Deprectacion acumulada ecalculada de las inversiones hasta el Mes

“t-O". (este Monto se encuentra definide en el Anexo G)

fd = Inversiones acumuladas hasta el Mes tO. (este monte se encuentra
definido en el Ancxo Gi).

MP = Impuestos efectivamente pagados en el Mes “i por las Empresas
Panticipantes a electos de este Contraco, exeeplo IVA y aquellos que hayan sido
reconocides come costos recuperubles.

ft Inversion clectuada en el Mes “77

1 — Numero progresive de Mes. de manera que i-| corresponde al Mes en
que se ubica la fecha efectiva.

¥: Aplicacion de las tablas de la Participacién Adicional de YPFB en la Ganancia a
Distribuir (GD,) segun los precios de venta de los Hidrocarburos Netos.

La participacian de YPFB. se caleulara con la Vabla 1 y la Tabla HP que utilizan la
produccion de Gas Natural como base, [os resultados se aplican a Jas ganancias a
distribuir del Mes “4° (GD,) provenientes de la venta de Hidrocarburos Nets

La tabla | se aplicara si el precio promedio ponderado de venta de Gas Natural del Mes
“rene! Pune de Visealizacién cs menor o igual a 2.65 Dolares por Millon de BUU, Ein
todos los olres casos se aplicara la tabla L.

TABLAL

PARTICIPACION DE. YPFB PARA PRECIOS HASTA 2,65 USD! MMBTU EN
EL PUNTO DE FISCALIZACION

TABLAIL

PARTICIPACION DE YPFB PARKA PRECIOS MAYORES A 2.65 USD/ MMBTU
EN EL PUNTO DE FISCALIZACION

% i w% s9m 28% 3% 46% bi Bate 73h,

Los porcentajes contenidos en las Tablas Fy il se aplicaran una vez gue ocurra lo
primero de lo siguiente: 1} que el Vitular haya aleanzudo un indice B cou un valor igual 0
superior a | o ii) tres (3) afios desde eb inicio de la Produccién Comercial Regular del
Campe.

w
ANEXOG

INVERSIONES REALIZADAS

?
CONTRATO DE OPERACIONES PARA EL BLOQUE IPATI
ANEXOG
COSTOS HISTORICOS

|. Costos Histéricas Acumulados

23 Délares (sesenta ¥ tres Millones ciento veintisiete

YPFB reconoce un sitldo de 63.12

mil ochoctentos veine v tres Dolares} como saldo imicial, proveniente de las Operaciones

Petroleras realivadas por el Titular con anterioridad a la Veeha Lfectiva de este contrata,

Fste saldo se encuentra suelo a su conciliagion por las Partes con fos eventuales

resultados de la auditoria efectuada pore] Ministerio en el marco del Deereto Suprenie

28701. Las excepeiones de auditoria que las Partes no hubicran logrado concihar seran
2

resueltas mediante cl mecanismo previsto en la Clausula 22.3. siendo el dictamen pericial

vinculante para fas Partes. “y
ANEXO H

CERTIFICADO DE PAGO DE REGALIAS,
PARTICIPACIONES E IDH

/
CONTRATO DE OPERACION PARA EL BLOQUE IPATI

ANEXO H

“CERTIFICADO DE PAGO DE REGALIaS, ParTiciPAciones E IDH”

En aplicacion del articulo 79°. de la Ley de Hidrocarburos N° 3058 de 17 de
mayo de 2005 y la Clausula 12.2 del Contrato de Operacién para el Bloque
Petrolero Ipati ubicado en los Departamentos de Santa Cruz y Chuquisaca
suscripto entre YPFB, por una parte y Total E&P Bolivia (Sucursal Bolivia),
Tecpetrol de Bolivia por otra parte, conformando el Titular, en fecha 27 de
Octubre de 2006

Yacimientos Petroliferos Fiscales Bolivianos CERTIFICA que ha pagado:

1. El monto de Bs (Bolivianos s,s /109) correspondientes
a las Regalias y Participaciones previstos en el articulo 52° de la Ley de
Hidrocarburos N° 3058, y

2 Elmontode Bs. ___—s(Bolivianos __
al Impuesto Directo a los Hidrocarburos (IDH) establecido en al articulo 54
de ja Ley de Hidrocarburos N° 3058.

___/100) correspondientes

Estos pagos realizados corresponden a las Regalias, Participaciones e IDH
devengados por la produccion correspondiente a los hidrocarburos producidos
en el Bloque Petrolero _—s durante el mes de de20___

Estos pagos son realizados por parte de YPFB en consideracion de la

establecido en los articulos 52 y 54 inciso 3. de la Ley de Hidrocarburos.

/
